ACCEPTED
                                                                              14-15-00273-CV
                                                                FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         3/27/2015 8:30:39 AM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK


                             14-15-00273-CV
                         NO. ______________
                                                         FILED IN
                                                  14th COURT OF APPEALS
__________________________________________________________________
                                                     HOUSTON, TEXAS
                                                  3/27/2015 8:30:39 AM
                    IN THE COURT OF APPEALS       CHRISTOPHER A. PRINE
        FOR THE FIRST OR FOURTEENTH DISTRICT OF TEXAS      Clerk
_________________________________________________________________

                   IN RE: CONNIE V. HARRISON
__________________________________________________________________

               PETITION FOR WRIT OF MANDAMUS
__________________________________________________________________



                               Lana Shadwick
                               State Bar No. 00784951
                               2210 Norfolk, Suite 920
                               Houston, Texas 77098
                               Telephone: (713) 392-8222
                               Telecopier: (713) 622-6334
                               Lana@LanaShadwick.com
                               Attorney for Relator, Connie V. Harrison
                                     Preamble

      COMES NOW Connie V. Harrison, Relator herein, who respectfully files

this, her Petition for Writ of Mandamus. In this Petition, Ms. Harrison will be

referred to as “Ms. Harrison,” and her ex-husband Cliff Harrison, will be referred to

as “Mr. Harrison.”




                                         2
                        Identity of Parties and Counsel

      Pursuant to Tex. R. App. Pro. 52.2, Ms. Harrison identifies the following

parties and counsel:

Relator and her Counsel:
Connie V. Harrison
Represented by: Lana Shadwick
State Bar No. 00784951
Respondent:
Judge Alicia K. Franklin
Presiding Judge, 311th District Court
201 Caroline, 8th Floor
Houston, Texas 77002
Telephone: (713) 274-4580
Real Parties in Interest and his Counsel:
Cliff Harrison
Represented by:
Schlanger, Silver, Barg & Paine LLP
Patricia A. Wicoff
State Bar No. 21422500
Amy Harris
State Bar No. 2401057
109 North Post Oak Lane, Suite 300
Houston, Texas 77024
Telephone: (713) 735-8514
Telecopier: (713) 351-4514

Amicus Attorney:
Heather Hughes
State Bar No. 00796794
952 Echo Lane, Ste. 475
Houston, Texas 77024
Telephone: (713) 463-5505
Telecopier: (713) 463-5213




                                        3
                                                Table of Contents

Preamble......................................................................................................................i

Identity of Parties and Counsel ................................................................................ iii

Table of Contents .................................................................................................. iv-v

Index of Authorities ................................................................................................... 6

Statement of the Case................................................................................................. 7

Statement of Jurisdiction............................................................................................ 8

Sole Issue Presented ................................................................................................... 8

  The Honorable Judge Franklin committed a clear abuse of discretion in
  refusing to render judgment based on the parties’ mediated settlement
  agreement found in Appendix 1 which dealt with all issues involving the
  children save and except management of their college funds.

Statement of Facts ...................................................................................................... 8

Arguments and Authorities ...................................................................................... 12

Sole Issue Presented ................................................................................................. 12

  The Honorable Judge Franklin committed a clear abuse of discretion in
  refusing to render judgment based on the parties’ mediated settlement
  agreement found in Appendix 1 which dealt with all issues involving the
  children save and except management of their college funds.

    I.        Introduction............................................................................................13

    II.       The Standard Of Review………………….…………………………..14

    III.      Texas Family Code Section 153.0071(e) Entitles Relator To A
              Judgment On the Mediated Settlement Agreement…………………15


                                                              4
         A. Texas Family Code Section 153.0071………………………..………..16

         B. The Texas Supreme Court Settled The Issue In In re Stephanie Lee –
            Mediated Settlement Agreements Are To Be Enforced……………17

         C. Texas Family Code 153.001(a) Expresses Public Policy of Texas That
            Parents Should Be Able To Make Decisions About Their
            Children..................................................................................................22

    IV.       Conclusion – Ms. Harrison Is Entitled To Entry Of The MSA Order
              And A Stay Of The March 27, 2015 9 a.m. Entry Of The Trial Court’s
              Rendition That Does Not Adopt The MSA...........................................22

Conclusion and Prayer ............................................................................................. 24

Certificate of Conference ......................................................................................... 25

Certification ............................................................................................................. 25

Certificate of Service ............................................................................................... 26

Certificate of Compliance ........................................................................................ 26

Appendix………………………………………………………………………27-28




                                                              5
                        Index of Authorities

Cases

Acker v. Texas Water Comm’n,
790 S.W.2d 299 (Tex. 1990)………………………………………………………16

Am. Zurich Ins. Co. v. Samudio,
370 S.W.3d 363 (Tex. 2012)………………………………………………………16

City of DeSoto v. White,
288 S.W.3d 389 (Tex. 2009)……………..………………………………………..16

In re Gonzalez,
981 S.W.2d 313 (Tex. App.—San Antonio 1998, pet. denied)…………………….26

In re Stephanie Lee,
411 S.W.3d 445 (Tex. 2013)……………...…………………………………..passim

Molinet v. Kimbrell,
356 S.W.3d 407 (Tex. 2011)………………...…………………………………….16

Perkins v. City of San Antonio,
293 S.W.3d 650 (Tex. App.—San Antonio 2009, no pet.)………………………..25

Texas Dep’t of Protective & Reg. Srvcs v. Mega Child Care, Inc.,
145 S.W.3d 170 (Tex. 2004)………………………………………………………16

Texas Statutes

Tex. R. Civ. P. 21………………...……………………………………………….25

Tex. Fam. Code sec. 157.0071………………………………...……………..passim

Tex. Fam. Code sec. 153.001(a)…………………………………………………..24

Tex. Gov’t Code sec. 311.026……………………………………………………16




                                 6
TO THE HONORABLE COURT OF APPEALS:

      Relator, Ms. Connie V. Harrison, files this petition for writ of mandamus. Ms.

Harrison asks this Court to issue a writ of mandamus to Judge Alicia Franklin,

Presiding Judge of the 311th Judicial District Court of and for Harris County, Texas,

compelling Judge Franklin to enter judgment based upon the mediated settlement

agreement found in Appendix 1 to this petition for writ of mandamus, and to stay the

entry of judgment on March 27, 2015 at 9 a.m., based on the Judge Franklin’s

rendition of February 13, 2015 found in Appendix 2. In support of her prayer,

Relator, Ms. Harrison would respectfully show this Honorable Court as follows.

                         STATEMENT OF THE CASE

      The Petitioner is Mr. Harrison, referred to here as (“Mr. Harrison”) and

Respondent is Connie Harrison, referred to here as (“Ms. Harrison”). The parties

reached a Mediated Settlement Agreement (“MSA”) on all matters dealing with their

children on January 29, 2014. Appendix 1 (MSA). In the MSA, Ms. Harrison has

joint custody with Mr. Harrison. According to the MSA, Ms. Harrison is the primary

care parent and the children live with Ms. Harrison in Harris County, Texas. Ms.

Harrison and Mr. Harrison, along with their counsel signed and agreed to all

provisions of the MSA.




                                         7
         Relator, Ms. Harrison, seeks relief from Judge Franklin’s entering judgment

on March 27, 2015 at 9 a.m. based on her February 13, 2015 rendition (Appendix 2)

that fails to incorporate the parties’ MSA as to parent-child issues.



                        STATEMENT OF JURISDICTION

         The basis of this Court’s jurisdiction is section 22.002(a) of the Texas

Government Code. This section confers jurisdiction on this Court to issue writs of

mandamus agreeable to the principles of law regulating those writs, against a district

judge.

                            SOLE ISSUE PRESENTED

 The Honorable Judge Franklin committed a clear abuse of discretion in
 refusing to render judgment based on the parties’ mediated settlement
 agreement found in Appendix 1 which dealt with all issues involving the
 children save and except management of their college funds.


                             STATEMENT OF FACTS

         Background Overview: The divorce action was filed in 2006. The case was

tried to a jury beginning in March 2010 and ending in April 2010. Respondent

appealed the final order in September 2010. In December 2012, the Fourteenth

Court of Appels reversed and remanded the case to the trial court for a new trial,

with the exception that the appellate court affirmed the divorce between the parties

as of June 2010. The parties participated in mediation and signed a mediation


                                          8
agreement on January 29, 2014. Appendix 1. On April 10, 2014, the Court signed

an order to comport with the mediated settlement agreement. Appendix 2. Trial was

conducted in January 2015 wherein Ms. Harrison was forced to proceed pro se. Ms.

Harrison has repeatedly motioned for attorney’s fees, and even though the

community estate is sizable, she has not been awarded attorney’s fees. On January

16, 2015, Ms. Harrison was ordered to pay the Amicus Attorney over $14,000.00.

The Court also awarded on October 24, 2014 that monies in the registry of the Court

in the amount of $14,421.31 be awarded to the Amicus Attorney.

       Jan. 29, 2014: Mediated Settlement Agreement Signed - Appendix 1

      Mr. Harrison and Ms. Harrison reached a Mediated Settlement Agreement

(“MSA”) on all matters dealing with their children on January 29, 2014. Appendix

1 (MSA of January 29, 2014). In the MSA, Ms. Harrison has joint custody with Mr.

Harrison. According to the MSA, Ms. Harrison is the primary care parent and the

children live with Ms. Harrison in Harris County, Texas. Ms. Harrison and Mr.

Harrison, along with their counsel signed and agreed to all provisions of the MSA.

The MSA addressed all issues involving the children save and except management

of their college funds. See Appendix 1. ). The MSA contained all the statutorily

required language for a valid and enforceable MSA.

       March 7, 2014 – Emergency Motion For Enforcement of MSA Filed
        By Mr. Harrison - Appendix 5


                                        9
       March 12, 2014 – Emergency Motion To Enter Order Filed By Amicus
        Attorney - Appendix 6

       April 4, 2014 – Mr. Harrison filed Motion to Enter MSA – Appendix 8


       April 10, 2014 – MSA incorporated into Agreed Order on Parent-Child
        Issues and it was signed by the Court – Appendix 3 & 4

      On April 10, 2014, the 311th Court entered the MSA and incorporated the

MSA into the Agreed Order on Parent-Child Issues and the parties operated under

this Order. See Appendix 3 (Agreed Order) & 4 (transcript of hearing).

       May 30, 2014 – Hearing on Motion to Enforce MSA – Appendix 9.

      On May 30, 2014 in a hearing before the Court, counsel for Ms. Harrison

stated to the Court “We are asking this Court to enforce the MSA as written as I

argued during my opening summary.” Appendix 9, pg. 6 (Hearing transcript of

5/30/14). Mr. Harrison was questioned about “prior acts or criminal factors” and “a

criminal conviction for family violence” but Mr. Harrison replied that there was not,

“There was a dismissal. Deferred adjudication and a dismissal.” He also testified

that he received deferred adjudication on an assault and battery charge and the charge

was dismissed. Id. at pg. 7.

       September 3, 2014 – Hearing Before Associate Judge Without Notice
        To Ms. Harrison Resulting In Mr. Harrison Being Appointed SMC
        and Ms. Harrison Having Supervised Visitation – Appendix 10




                                         10
      On September 3, 2014, a hearing was heard and the Associate Judge ordered

that Ms. Harrison be “immediately, instanter removed as a joint managing

conservator” and ordering that Mr. Harrison “immediately, instanter appointed the

temporary sole managing conservator.” The order further provides that Mr. Harrison

was to have “the exclusive right to all periods of possession and access with the

children,” and that Ms. Harrison “shall not have any periods of possession and/or

access to the children until further order of the Court or by written agreement of the

parties and the attorneys.” The order also terminated Mr. Harrison’s obligation to

pay child support. Ms. Harrison was not represented by counsel. Appendix 10. Ms.

Harrison tells Counsel she was not given notice and she was not served concerning

the matters conducted during the September 3, 2014 hearing.

       September 8th, October 24th, 2014 – Respondent Requested a De Novo
        Hearing and Appeal of the Associate Judge’s Ruling – Appendix 12 &
        13

      On September 8th and October 24th, 2014, Respondent timely filed a Request

For De Novo Hearing And Appeal To The District Court appealing the September

3, 2014 hearing and Order of the Associate Judge. Although there is a notice of

hearing in the district court records, Ms. Harrison tells counsel she did not receive a

de novo hearing of the Associate Judge’s order.

       January 14th and January 16, 2015 - Ms. Harrison Asked The Court
        To Enter MSA But Was Denied An Opportunity To Present Evidence
        – Appendix 14 January 16th, 2014 Trial Transcript

                                          11
      On January 16th, Ms. Harrison asked the trial court to enforce the MSA and

the trial court denied her request. Appendix 14.

       January 20, 2015 – Ms. Harrison filed Emergency Motion To Enforce

         MSA – Appendix 16.

      On the morning of January 20, 2015, Ms. Harrison filed another motion to

enforce the MSA, she told the Court that she had filed the Motion and wished to urge

the motion and her Motion was perfunctorily denied. See Appendix 15, pg. 4 (Trial

transcript excerpt). The trial court continued the court trial and did not allow Ms.

Harrison to put on evidence as to the MSA. Ms. Harrison also filed an Emergency

Motion for Continuance.

       February 13, 2015 – Trial Court’s Rendition Giving Mr. Harrison

         SMC – Appendix 2.

      On February 13, 2015, the Judge's Rendition gave sole managing

conservatorship (“SMC”) to Mr. Harrison and gave possessory conservatorship

(“PC”) to Ms. Harrison with only supervised visitation.

                      ARGUMENT AND AUTHORITIES

                              SOLE ISSUE PRESENTED

 Honorable Judge Franklin committed a clear abuse of discretion in refusing
 to render judgment based on the parties’ mediated settlement agreement
 found in Appendix 1 which dealt with all issues involving the children save and
 except management of their college funds.

                                        12
   I.      Introduction

        The parties in this case were ordered to mediation and concluded the

mediation by reaching a mediated settlement agreement and signing off on that MSA

(all parties and counsel). The MSA contained all the statutorily required language

for a valid and enforceable MSA.

        The first page of the mediated settlement agreement contains the following

sentence, which appears in bold, capitalized and underlined print:

        “THIS MEDIATED SETTLEMENT AGREEMENT IS BINDING AND
IS NOT SUBJECT TO REVOCATION.”
Appendix 1 at pg. 1.

        The parties, their counsel, and the amicus attorney signed the MSA after
reading the following admonishment:
        “I HAVE READ, UNDERSTAND, AND I CONSENT TO ALL OF THE
TERMS        OF    THIS     BINDING        AND     IRREVOCABLE           MEDIATED
SETTLEMENT AGREEMENT. I UNDERSTAND I HAVE THE RIGHT TO
CONSULT         WITH      LEGAL       COUNSEL         BEFORE       SIGNING       THIS
DOCUMENT.”
Appendix 1 at pg. 3.

        The MSA contains all of the necessary terms as it relates to parent-child issues

save and except management of the children’s college fund. Appendix 1 at pg. 2-3

and Exhibit A attached to the MSA.




                                           13
   II.    The Standard Of Review

   The issue in this case involves the statutory interpretation of Texas Family Code

section 153.0071 governing mediated settlement agreements. The Texas Supreme

Court has held that questions of statutory construction are reviewed de novo.

Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). The fundamental objective

in interpreting a statute is “to determine and give effect to the Legislature’s intent.”

Am. Zurich Ins. Co. v. Samudio, 370 S.W.3d 363, 368 (Tex. 2012). The Statutory

Construction Act mandates that courts give effect to the clear meaning of the words

in a statute. Tex. Gov’t Code sec. 311.026. The primary objective of statutory

interpretation when a statute is unambiguous is to determine legislative intent by

examining the statute’s plain language. City of DeSoto v. White, 288 S.W.3d 389,

394 (Tex. 2009). A statute is presumed to have been enacted by the legislature with

complete knowledge of the existing law and with reference to it. Acker v. Texas

Water Comm’n, 790 S.W.2d 299, 301 (Tex. 1990).                If the statutory text is

unambiguous, a court must adopt the interpretation supported by the statute’s plain

language unless that interpretation would lead to absurd results. Texas Dep’t of

Protective & Regulatory Services v. Mega Child Care, Inc., 145 S.W.3d 170, 177

(Tex. 2004).




                                          14
 III.   Texas Family Code Section 153.0071(e) Entitles Relator To A
        Judgment On the Mediated Settlement Agreement

    Section 153.0071(e) entitles Relator, Ms. Harrison, to judgment on the

mediated settlement agreement. In its wisdom, the Texas Legislature provided a

solution for resolution of family law matters and empowered individuals to make

decisions that are in the best interest of them and their children. In enacting section

153.0071 of the Texas Family Code, the Legislature not only empowered

individuals to make decisions for themselves and their children, but also provided

a way whereby they could come to agreements without protracted litigation and its

concomitant expense. See Tex. Fam. Code Ann. sec. 153.0071. Other Texas

statutes also reflect the general public policy of the state “to encourage the

peaceable resolution of disputes, with special consideration given to disputes

involving the parent-child relationship, including the mediation of issues involving

conservatorship, possession, and support of children, and the early settlement of

pending litigation through voluntary settlement procedures.” Tex. Civ. Prac. &

Rem. Code sec. 154.002. In accordance with that policy, the Legislature enacted

Texas Family Code section 153.0071 to address the resolution of suits affecting

the parent-child relationship.




                                         15
      A. Texas Family Code Section 153.0071

      Entitled “Alternate Dispute Resolution Procedures,” section 153.0071 of the

 Texas Family Code provides in pertinent part:


(a) On written agreement of the parties, the court may refer a suit affecting the
parent-child relationship to arbitration. The agreement must state whether the
arbitration is binding or non-binding.

(b) If the parties agree to binding arbitration, the court shall render an order
reflecting the arbitrator's award unless the court determines at a non-jury hearing
that the award is not in the best interest of the child. The burden of proof at a
hearing under this subsection is on the party seeking to avoid rendition of an order
based on the arbitrator's award.

(c) On the written agreement of the parties or on the court's own motion, the court
may refer a suit affecting the parent-child relationship to mediation.

(d) A mediated settlement agreement is binding on the parties if the agreement:

(1) provides, in a prominently displayed statement that is in boldfaced type or
capital letters or underlined, that the agreement is not subject to revocation;

(2) is signed by each party to the agreement; and

(3) is signed by the party's attorney, if any, who is present at the time the
agreement is signed.

(e) If a mediated settlement agreement meets the requirements of Subsection (d), a
party is entitled to judgment on the mediated settlement agreement
notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule of law.

(e–1) Notwithstanding Subsections (d) and (e), a court may decline to enter a
judgment on a mediated settlement agreement if the court finds that:

(1) a party to the agreement was a victim of family violence, and that circumstance
impaired the party's ability to make decisions; and
      (2) the agreement is not in the child's best interest.

                                           16
Tex. Fam. Code Ann. sec. 153.0071(a)-(e-1) (emphasis added).

      Subsection (d) provides that an MSA is binding on the parties if it is signed

by each party and by the parties’ attorneys who are present at the mediation and

states prominently and in emphasized type that it is not subject to revocation. Id.

sec. 153.0071(d). Subsection (e) goes even further, providing that a party to an MSA

is “entitled to judgment” on the MSA if it meets subsection (d)’s requirements. Id.

sec. 153.0071(e). Subsection (e-1) provides a narrow exception to subsection (e)’s

mandate, allowing a court to decline to enter judgment on even a statutorily

compliant MSA if three conditions are met: (1) a party to the agreement was a victim

of family violence; (2) the violence impaired the party’s ability to make decisions;

and (3) the agreement is not in the best interest of the child.

      B. The Texas Supreme Court Settled The Issue In In re Stephanie Lee –
         Mediated Settlement Agreements Are To Be Enforced

      In In re Stephanie Lee, the Texas Supreme Court had before it on petition for

writ of mandamus, the issue of “whether a trial court abuses it discretion in refusing

to enter judgment on a statutorily compliant mediated settlement agreement (MSA).”

See In re Stephanie Lee, 411 S.W.3d 445 (Tex. 2013). The trial court had refused

to enter the MSA on best interest grounds. The Relator in the case argued that she

was “entitled to judgment on the [MSA] because it met the statutory requirements

under section 153.0071 of the Family Code. The Judge had denied enforcement on

the MSA on the basis that a registered sex offender was living in her home.
                                           17
      The Texas Supreme Court noted that the issue before the Court was one of

first impression. There was a split among the intermediate appellate courts. Id. at

450, fn.6. The Court also cited Alvarez v. Reiser from the Eastland Court of Appeals

for the proposition that “even if one party withdraws its consent to the MSA, the trial

court is required to enter judgment on the agreement.” Id. (citing Alvarez v. Reiser,

958 S.W.2d 232, 233 (Tex. App.—Eastland 1997, pet. denied)).

      The Court conditionally issued the writ of mandamus stating:

      We hold that this language means what it says: a trial court may not
      deny a motion to enter judgment on a properly executed MSA on such
      grounds.

Id. at 457.

      In its opinion, the Court found that:

      Encouragement of mediation as an alternative form of dispute
      resolution is critically important to the emotional and psychological
      well-being of children involved in high-conflict custody disputes.
      Indeed, the Texas Legislature has recognized that it is “the policy of
      this state to encourage the peaceable resolution of disputes, with special
      consideration given to disputes involving the parent-child relationship,
      including the mediation of issues involving conservatorship,
      possession, and support of children, and the early settlement of pending
      litigation through voluntary settlement procedures.”

      Id. at 449 (citing TEX. CIV. PRAC. & REM. CODE sec. 154.002)
      (emphasis the Court’s own).

The Court noted in detail, the high financial and emotional cost, and the

harmful effect on children, of high-conflict litigation. The Court stated “The

Legislature has thus recognized that, because children suffer needlessly from
                                          18
traditional litigation, the amicable resolution of child-related disputes should

be promoted forcefully.” Id. at 449-50.

      The Texas Supreme Court in In re Stephanie Lee held that:

      Section 153.0071(e) unambiguously states that a party is ‘entitled to
      judgment’ on an MSA that meets the statutory requirements
      ‘notwithstanding Rule 11, Texas Rules of Civil Procedure, or another
      rule of law.’ By its plain language, section 153.0071 authorizes a court
      to refuse to enter judgment on a statutorily compliant MSA on best
      interest grounds only when the court also finds the family violence
      elements are met. Stated another way, ‘[t]he statute does not authorize
      the trial court to substitute its judgment for the mediated settlement
      agreement entered by the parties unless the requirements of subsection
      153.0071(e-1) are met.’ Subsection (e-1), enacted after subsection (e),
      makes it absolutely clear that the Legislature limited the consideration
      of best interest in the context of entry of judgment on an MSA to cases
      involving family violence.

      Id. at 453 (citations omitted).

      The Court noted the distinction between section 153.0071(b) and section

153.0071(e) saying:

      Section 153.0071(b), governing arbitration of child-related disputes, is
      also instructive. In stark contrast with subsection (e), subsection (b)
      explicitly gives trial courts authority to decline an arbitrator’s award
      when it is not in the best interest of the child. (citations omitted). This
      distinction between arbitration and mediation makes sense because the
      two processes are very different. Mediation encourages parents to work
      together to settle their child-related disputes, and shields the child from
      many of the adverse effects of traditional litigation. On the other hand,
      arbitration simply moves the fight from the courtroom to the arbitration
      room. If the Legislature had intended to authorize courts to inquire into
      the child’s best interest when determining whether to render judgment
      on validly executed MSAs, as it did in section 153.0071(b) with respect
      to judgments on arbitration awards, it certainly knew how to do so.


                                          19
Id. at 453-54.

The Texas Supreme Court in In re Stephanie Lee held that “section 153.0071(e)

reflects the Legislature’s determination that it is appropriate for parents to determine

what is best for their children within the context of the parents’ collaborative effort

to reach and properly execute an MSA.” The Court opined that “[t]his makes sense

not only because parents are in a position to know what is best for their children, but

also because successful mediation of child-custody disputes, conducted within

statutory parameters, furthers a child’s best interest by putting a halt to potentially

lengthy and destructive custody litigation.” The failure of the trial court in this case

to enforce the MSA has caused or enabled, the very things that the Texas Legislature

was trying to address when it enacted section 153.00071(e). Id. at 454.

      The Texas Supreme Court opined that “we hold that section 153.0071(e)

encourages parents to peaceably resolve their child-related disputes through

mediation by foreclosing a broad best interest inquiry with respect to entry of

judgment on properly executed MSAs, ensuring that the time and money spent on

mediation will not have been wasted and that the benefits of successful mediation

will be realized. Allowing courts to conduct such an inquiry in contravention of the

unambiguous statutory mandate in section 153.0071 has severe consequences that

will inevitably harm children.      The decisions below ignore clearly expressed

legislative intent, undermining the Legislature’s goal of protecting children by


                                          20
eroding parents’ incentive to work collaboratively for their children’s welfare. This

frustrates the policies underlying alternative dispute resolution in the custody

context, which are firmly grounded in the protection of children.” Id. at 455.

      The Court concluded that a trial court may not deny a motion to enter

judgment on a properly executed MSA under section 153.0071 based on a broad best

interest inquiry. The Court held that in cases of abuse or neglect, section 261.101 of

the Family Code provides a mandatory duty to report. Moreover, it noted that there

were numerous other statutes authorizing protective action by the trial court, and

said that the safeguards inherent in the mediation process fulfill the need to ensure

that children are protected. Id. at 458.

      The State Bar of Texas Family Law Council had submitted an amicus curiae

brief in support of Relator’s petition for writ of mandamus. The Court noted that the

Council argued that:

      that a strict interpretation of section 153.0071 fulfills the state policy
      favoring amicable resolution of disputes and suggests that holding as
      the courts below did could lead to a loss in confidence in mediation and
      an increase in litigation over the best interest of the child. The Council
      argues that rules of statutory construction make clear that the
      Legislature intended to remove the best interest determination in the
      context of an MSA, instead deferring to parents to determine the best
      interest of the child, except where family violence is involved. The
      Council urges that to hold otherwise would ‘gut the legislative intent
      favoring alternative dispute resolution of family law matters by
      mediation,’ increasing both the cost of the proceedings and the stress
      on families forced to resolve ‘their disputes in the adversarial venue of
      the courts, rather than the cooperative environment of mediation. The


                                           21
      Council contends that ‘[t]his result is certainly not in a child’s best
      interest.’

Id. at 453 (citations in amicus brief omitted).

      As is clear by the mandate set by the Texas Supreme Court in In re Stephanie

 Lee, a trial court abuses its discretion in denying a motion to enter judgment on an

 MSA and in setting a case for trial based on the court’s conclusion that the MSA

 is not in the child’s best interest.

      C. Texas Family Code 153.001(a) Expresses Public Policy of Texas
         That Parents Should Be Able To Make Decisions About Their
         Children

   Moreover, section 153.001(a) of the Texas Family Code provides that:
   In suits affecting the parent-child relationship, it is the public policy of the State

of Texas to:

(1) assure that children will have frequent and continuing contact with parents who
have shown the ability to act in the best interest of the child;
(2) provide a safe, stable, and nonviolent environment for the child; and
(3) encourage parents to share in the rights and duties of raising their child after the
parents have separated or dissolved their marriage.

Tex. Fam. Code sec. (a).
   IV.    Conclusion – Ms. Harrison Is Entitled To Entry Of The MSA Order
          And A Stay Of The March 27, 2015 9 a.m. Entry Of The Trial Court’s
          Rendition That Does Not Adopt The MSA

   Ms. Harrison is entitled to entry of the MSA order as to parent-child issues. As

evidenced by the record, and the exhibits filed in the Appendix to this writ of

mandamus, the parties intended that the MSA would be enforced. They signed on

                                           22
January 29, 2014, and the trial court incorporated it into an Interim Agreed Order on

April 10, 2014. Appendix 1, 3, 4. Moreover, the Petitioner and Respondent/Relator,

and the Amicus Attorney, all urged that the MSA would be entered. Appendix 5, 6,

8, 9, 12, 16. Relator urged the MSA again at trial but the trial court judge refused to

entertain her presentation of the issue. Appendix 14, 15.

   The trial court abused its discretion in its rendition by not adopting the provisions

of the mediated settlement agreement as to parent-child issues, including not

allowing Relator, Ms. Harrison to put on evidence of the mediated settlement

agreement during trial of this matter in January of this year. See Appendix 14, pg. 4-

5 & 15, pg. 4 (January 16th & 20th trial excerpts). Moreover, the trial court denied

hearing the matter saying Relator had not given 3 days notice. The trial in chief

began on January 20, 2015. Relator asked the trial court judge on January 16th, 2015

when pre-trial matters and other items were discussed, to entertain her motion but

the court would not saying Relator did not give the requisite notice. The motion was

dispositive on the parent-child issues, and Texas Rule of Civil Procedure 21

specifically excepts trial matters from the notice requirement. See Perkins v. City of

San Antonio, 293 S.W.3d 650, 654-55 (Tex. App.—San Antonio 2009, no pet.); Tex.

R. Civ. P. 21. The trial court abused its discretion in not entertaining the motion,

and in not incorporating the MSA into its rendition.




                                          23
   The trial court signed an “Interim Agreed Order On Parent-Child Issues” and the

MSA was adopted during the April 10, 2104 hearing. See Appendix 3 (Agreed

Order) & 4 (transcript of hearing).

   Ms. Harrison is entitled to entry of the MSA order, as well as a stay of the March

27, 2015, 9 a.m. entry of the trial court’s rendition that does not adopt the MSA.

Relator, Ms. Harrison has filed a Motion to Stay concurrently with the filing of this

writ of mandamus in the appellate court.

   Counsel is also filing, and urging before the trial court at 9 a.m., that it agree to

stay the proceedings in the trial court until the appellate court has an opportunity to

rule on the writ of mandamus. As in an order that is being appealed, the trial court

has the authority to suspend an order that is being urged at the appellate court. See

In re Gonzalez, 981 S.W.2d 313, 314 (Tex. App.—San Antonio 1998, pet. denied).

                    CONCLUSION AND PRAYER

      Ms. Harrison is entitled to entry of the MSA order, as well as a stay of the

March 27, 2015, 9 a.m. entry of the trial court’s rendition that does not adopt the

MSA. Ms. Harrison prays for any other and further relief, general or special, in law

or in equity, to which she may show herself to be justly entitled.




                                           24
                                             Respectfully submitted,

                                             /s/ Lana Shadwick
                                             Lana Shadwick
                                             State Bar No. 00784951
                                             2210 Norfolk, Suite 920
                                             Houston, Texas 77098
                                             Telephone: (713) 392-8222
                                             Lana@LanaShadwick.com


                       CERTIFICATE OF CONFERENCE

      Respondent has notified all counsel. Petitioner has not responded to an

inquiry about the undersigned counsel’s filing a writ of mandamus or a motion to

stay but has responded to another email correspondence. The amicus attorney is

opposed.

                                                   /s/ Lana Shadwick



                               CERTIFICATION

      I certify that I have reviewed the Petition and Writ and concluded that every

factual statement in the petition is supported by competent evidence included in the

Appendix or the Record.

                                             /s/ Lana Shadwick




                                        25
                          CERTIFICATE OF SERVICE

        In accordance with Tex. R. App. Pro. 9.5(a), the undersigned hereby certifies

that a true and correct copy of the foregoing has been sent to Patricia A. Wicoff, lead

counsel of record for Mr. Harrison, c/o Schlanger, Silver, 109 North Post Oak Lane,

Suite 300, Houston, Texas 77024 and to Heather Hughes, counsel for J.E.H. and

V.M.H., 952 Echo Lane, Suite 475, Houston, Texas 77024 through electronic email,

and to Alicia K. Franklin, Judge of the 311th District Court, 201 Caroline, 8th Floor,

Houston, Texas 77002 by hand-delivery, and postage prepaid certified mail, return

receipt requested, on this, the 27th day of March, 2015.



                                               /s/ Lana Shadwick



                       CERTIFICATE OF COMPLIANCE

        Pursuant to Tex. R. App. Pro. 9.4(i)(3), the undersigned hereby certifies that

according to the word count function of the computer program used to generate the

document, the portions of the foregoing document subject to the rule contain contain

less than 4200 words total and that the text thereof is in 14 point Times New Roman

font.



                                               /s/ Lana Shadwick


                                          26
________________________________________________________________

                    IN THE COURT OF APPEALS
       FOR THE FIRST OR FOURTEENTH DISTRICT OF TEXAS
_________________________________________________________________

                   IN RE: CONNIE V. HARRISON
__________________________________________________________________

                      RELATOR’S APPENDIX
__________________________________________________________________


      APPENDIX 1 - Jan. 29, 2014: Mediated Settlement Agreement Signed

      APPENDIX 2 - February 13, 2015 – Trial Court’s Rendition Giving
       Mr. Harrison SMC

      APPENDIX 3 - April 10, 2014 – MSA incorporated into Agreed Order
       on Parent-Child Issues and it was signed by the Court

      APPENDIX 4 – April 10, 2014 Transcript of Hearing

      APPENDIX 5 - March 7, 2014 – Emergency Motion For Enforcement
       of MSA Filed By Mr. Harrison

      APPENDIX 6 - March 12, 2014 – Emergency Motion To Enter Order
       Filed By Amicus Attorney

      [NO APPENDIX 7]


      APPENDIX 8 - April 4, 2014 – Mr. Harrison filed Motion to Enter
       MSA

      APPENDIX 9 - May 30, 2014 – Transcript of Hearing on Motion to
       Enforce MSA

      APPENDIX 10 - September 3, 2014 – Hearing Transcript
                                  27
 APPENDIX 11 – September 3, 2014 Order

 APPENDIX 12 -- September 8th – Respondent Requested a De Novo
  Hearing and Appeal of the Associate Judge’s Ruling

 [NO APPENDIX 13]

 APPENDIX 14 - January 16, 2015 Trial Transcript

 APPENDIX 15 - January 20, 2015 – Trial Transcript




                             28
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       i   al
              Co
                py
                  O
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                     ric
                                                         t   Cl
                                                                er
                                                                  k
Un
  of
     fic
        ial
           C
              o   py
                    O
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
        ial
           C
              opy
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
        i   al
                Cop
                    yO
                       ffic
                           e
                              of
                                C
                                   hr
                                     is
                                        Da
                                           nie
                                              lD
                                                 ist
                                                       ric
                                                           t   Cl
                                                                  er
                                                                    k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
Un
  of
     fic
         ial
             Co
               py
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
                                                             1
                                            April 10, 2014




 1                      REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUME
 2              TRIAL COURT CAUSE NO. 2006-68864

 3   IN THE INTEREST OF        ) IN THE DISTRICT COURT
                               )
 4   J.E.L.H., II,             )
     AND                       ) HARRIS COUNTY, TEXAS
 5   V.M.H.,                   )
                               )
 6   MINOR CHILDREN            ) 311TH JUDICIAL DISTRICT
 7

 8

 9       _____________________________________________

10

11          REQUESTED EXCERPTS OF REPORTER'S RECORD
12       _____________________________________________

13

14

15        On the 10th day of April, 2014, the following

16   proceedings came on to be held in the above-titled
17   and numbered cause before the Honorable Tom

18   Stansbury, Judge Presiding, held in Houston, Harris

19   County, Texas.

20        Proceedings reported by computerized stenotype

21   machine.

22
23

24

25
                                                                2
                                               April 10, 2014




 1                        APPEARANCES

 2   PATRICIA A. WICOFF
     SBOT NO. 21422500
 3   AMY HARRIS
     SBOT NO. 24041057
 4   Attorneys-at-Law
     SCHLANGER, SILVER, BARG & PAINE, L.L.P.
 5   109 North Post Oak Lane, Suite 300
     Houston, Texas 77024
 6   Telephone: (713) 785-1700
     Counsel for Clifford Harrison
 7

 8

 9   DAVID M. MEDINA
     SBOT NO. 00000088
10   Attorney-at-Law
     5300 Memorial, Suite 890
11   Houston, Texas 77007
     Telephone: (713) 653-3147
12   Counsel for Connie Vasquez Harrison

13

14   HEATHER HUGHES
     SBOT NO. 00796794
15   Attorney-at-Law
     952 Echo Lane, Suite 475
16   Houston, Texas 77024
     Telephone: (713) 463-5505
17   Amicus Attorney for the Minor Children

18

19   HEATHER C. DANIELS
     SBOT NO. 24065115
20   Attorney-at-Law
     LILLY, NEWMAN & VAN NESS, L.L.P.
21   3355 W. Alabama, Suite 444
     Houston, Texas 77098
22   Telephone: (713) 966-4444
     Appearing for Bobby Newman, Attorney-at-Law
23

24

25
                                                              3
                                            April 10, 2014




 1                           INDEX

 2                          VOLUME 1

 3          REQUESTED EXCERPTS OF REPORTER'S RECORD

 4   April 10, 2014

 5                                                 PAGE   VOL.

 6   First Excerpt of Reporter's Record .......... 4      1
 7   Start of Second Excerpt ..................... 6      1

 8   Ruling on Motion to Set Aside Rendition ..... 6      1

 9   Ruling on Mediated Settlement Agreement .... 19      1

10   Start of Third Excerpt ..................... 26      1

11   Reporter's Certificate ..................... 33      1
12

13

14

15

16
17

18

19

20

21

22
23

24

25
                                                                    4
                                                  April 10, 2014




 1         (REQUESTED EXCERPTS OF REPORTER'S RECORD)

 2                    THE COURT:     Okay.   Counsel, if you

 3   will, tell me who represents Petitioner.

 4                    MS. WICOFF:     Your Honor, Patricia A.

 5   Wicoff and Amy Harris represent Mr. Clifford Layne

 6   Harrison, and we are the Petitioner in the underlying
 7   divorce.   We're also the party that has the motions

 8   before the Court today.

 9                    THE COURT:     Okay.   The Respondent?

10                    MR. MEDINA:     I'm David Medina on

11   behalf of Connie Harrison.      Texas Bar Number 88.
12                    MS. HUGHES:     Your Honor, I'm Heather

13   Hughes, the amicus attorney for the children.

14                    THE COURT:     Thank you.

15                    MS. DANIELS:     And my name is Heather

16   Daniels, and I'm here for Bobby Newman on the limited
17   issue of his interest in the Judge's current order.

18                    THE COURT:     In what?

19                    MS. DANIELS:     He has a -- they're

20   trying to set aside the Judge's rendition, and he

21   has -- he was awarded attorney's fees in that.         So he

22   has an interest in that order.
23                    MS. WICOFF:     Well, Your Honor, he's

24   not the attorney of record.      I don't know why anyone

25   that's not the attorney of record would be addressing
                                                                   5
                                                 April 10, 2014




 1   the Court with regard to any of these issues.         If he

 2   has an interest in the order, then perhaps he should

 3   file an intervention like everyone else would; but I

 4   would object to anyone addressing the Court that is

 5   not an attorney of record for one of the parties in

 6   this matter, whether they have an interest or not.
 7   It's inappropriate.

 8                     THE COURT:    What motions do you have,

 9   Counsel?   Ms. Wicoff?

10                     MS. WICOFF:    Your Honor, I have a

11   Motion to Set Aside an Alleged Rendition.      I have --
12   that was file marked March 31st by the clerk in this

13   matter.    I have a Motion to Enter a Mediated

14   Settlement Agreement.    I have a Motion for

15   Preferential Trial Setting.     I also have set for

16   today a Motion for Severance; but I'm not moving
17   forward on that severance today, Judge.

18                     THE COURT:    Are there any other

19   motions set for today by anyone else or any other --

20                     MS. WICOFF:    No, sir, there are not.

21                     THE COURT:    Okay.   We've got a Motion

22   to Set Aside Rendition, a Motion to Enter an MSA and
23   a Motion for Preferential Trial Setting; and I guess

24   they need to go in that order probably.      Correct?

25                     MS. WICOFF:    I think that's probably
                                                                    6
                                                   April 10, 2014




 1   correct, Judge.

 2                      THE COURT:    All right.   Please

 3   proceed, ma'am.

 4                      MS. WICOFF:     Your Honor, I'm going to

 5   provide you a timeline which will be a summary of my

 6   argument; and I'm providing a copy to Mr. Medina.
 7   I've provided a copy to Ms. Hughes.

 8                      The rendition in question, Judge, is

 9   a result of a hearing on February the 12th and

10   February the 14th.     It was conducted before Judge

11   Pratt.
12            (CONCLUSION OF FIRST REQUESTED EXCERPT)

13                              *****

14              (START OF SECOND REQUESTED EXCERPT)

15                      THE COURT:    Let's stand in recess for

16   five minutes.     Y'all stay close.
17                      (Recess taken)

18                      THE COURT:    The Motion to Set Aside

19   the Rendition of March 31st, 2014 is granted.          Well,

20   I had March 31st on my notes here.

21                      MS. WICOFF:     That's the file date,

22   Judge.
23                      THE COURT:    It was filed that date,

24   and the stamp date on the signature line for Judge

25   Pratt is March 26th.     That is the rendition that is
                                                                7
                                               April 10, 2014




 1   set aside.

 2                    MS. WICOFF:   Thank you, Judge.

 3                    MR. MEDINA:   Thank you, Judge.

 4                    MS. WICOFF:   May I pursue, then, at

 5   this point, Judge, our next motion, which would be a

 6   Motion to Enter the Mediated Settlement Agreement?
 7                    And, Judge, by way of just

 8   chronological, this case was mediated in January.

 9                    MS. HARRIS:   29th.

10                    MS. WICOFF:   Actually, I'll have

11   Ms. Harris do it because she was at the mediation.
12   So I'll have her address the entry and the Lee case.

13                    MS. HARRIS:   Judge, actually, Judge

14   Pratt had ordered the parties to mediation back in

15   September.   I was actually the only lawyer that

16   objected at that time because we had previously
17   mediated this case two or three or possibly even four

18   times.   The Judge ordered us to mediate anyway, and

19   so we did.   We scheduled mediation.

20                    We mediated this case, I believe, on

21   January 29th, earlier this year.

22                    At that mediation Ms. Harrison was
23   there with her counsel at the time, Mr. Newman.

24   Mr. Harrison and I were there.     The amicus attorney

25   was there.   And, Judge, we signed off on a Mediated
                                                                    8
                                                   April 10, 2014




 1   Settlement Agreement that day.      We have prepared an

 2   order that complies with the provisions of the

 3   Mediated Settlement Agreement; and, Judge, we just

 4   want to get that entered.      It only pertains to the

 5   children's issues, with the exception of one thing.

 6   There's only one issue that's not resolved by that
 7   Mediated Settlement Agreement, and that is the right

 8   or the duty to manage the children's college

 9   accounts, which we reserved to try at a later time.

10   Other than that, every provision that deals with the

11   children is -- is within that Mediated Settlement
12   Agreement, and we have an order in that regard.

13                    THE COURT:     Mr. Medina.

14                    MR. MEDINA:     Judge, the -- the MSA

15   should be set aside because case law provides --

16                    MS. HUGHES:     Your Honor, I'm going to
17   object.   I don't know that that's before the Court

18   today.

19                    MS. WICOFF:     There's no motion --

20                    MR. MEDINA:     Excuse me.

21                    MS. WICOFF:     -- to set aside before

22   the Court today, Judge.
23                    MR. MEDINA:     Judge, I had the

24   privilege of sitting on the Texas Supreme Court for

25   eight years; and during that period of time, counsel
                                                                  9
                                                 April 10, 2014




 1   is given 20 minutes on one side, 20 minutes on the

 2   other side without interruption.     I would expect the

 3   same courtesy here at this bar.     I'm responding to --

 4                   THE COURT:    I'll endeavor in that

 5   direction, Mr. Medina.

 6                   MR. MEDINA:    Thank you.
 7                   THE COURT:    At this point, I'm taking

 8   what you're saying as a background as to why the

 9   motion to enter should be denied.

10                   MR. MEDINA:    Thank you.    Thank you,

11   Judge.
12                   It should be denied because my client

13   was subjected to domestic violence, and that's --

14   that alone is enough to set aside these agreements;

15   and quite frankly, Judge, that should have been

16   conveyed to her before all of everybody's time and
17   resources were wasted.

18                   THE COURT:    Conveyed to your client?

19                   MR. MEDINA:    Yes, sir.    She should

20   have known that going into that; but, you know --

21                   Excuse me, please.

22                   But that aside, the case law allows
23   these to be set aside.   Now this agreement, as I

24   understand it, in speaking with her counsel, lead

25   counsel, it's substantially agreed to.      There's some
                                                                 10
                                                April 10, 2014




 1   part that she doesn't agree to; but, you know, either

 2   we set it aside or we go back to arbitration and try

 3   to get -- get the details worked out.      That's my

 4   response to that.

 5                    In regarding the ad litem, Judge, I

 6   didn't want to raise this here; but there is a motion
 7   to remove the ad litem, and that -- that motion needs

 8   to be heard at some point in the future.      And my --

 9                    THE COURT:    When was that motion

10   filed?   Do you recall?

11                    MS. VASQUEZ HARRISON:     April.
12                    MR. MEDINA:    April of last year,

13   Judge.

14                    THE COURT:    Okay.

15                    MR. MEDINA:    For whatever reason,

16   that motion is still pending; but that needs to be
17   reurged, and I think the lead counsel in this case

18   will reurge that at some time.

19                    Judge, in the Texas Rules of Civil

20   Procedure 153.0071(e-1) supports -- supports that.

21                    THE COURT:    I apologize.   Give me

22   about two minutes.   I'll be right back.
23                    MR. MEDINA:    Thank you, Judge.

24                    (Recess taken)

25                    THE COURT:    I apologize.
                                                                 11
                                                April 10, 2014




 1                     Mr. Medina, did you answer me on when

 2   that was filed?   Yeah, we did.     We got that one.

 3   Where were we after the motion to remove the ad

 4   litem -- or the amicus?

 5                     MS. HUGHES:    2013, I believe.

 6                     THE COURT:    Okay.
 7                     MS. HARRIS:    Judge, I can respond.

 8                     First of all, the motion to remove

 9   the amicus, Judge, was filed by Ms. Harrison's now

10   lead counsel who was her appellate counsel; but the

11   two family law lawyers that represented Ms. Harrison
12   after that point have both declined to go forward on

13   that motion.   That's why it's not been urged before

14   the Court.

15                     Secondly, Judge, I think Mr. Medina

16   was arguing that the Court should consider setting
17   aside the Mediated Settlement Agreement because they

18   allege that she was the victim of family violence.

19   Judge, 153.0071(e-1) and (e-2) specifically say that

20   a party to the agreement was a victim of family

21   violence, and that circumstance impaired the party's

22   ability to make decisions; and the agreement is not
23   in the best interest.

24                     Further, Judge, I would argue that at

25   this point in time, they can't ask the Court to set
                                                                  12
                                               April 10, 2014




 1   aside the Mediated Settlement Agreement.     There was

 2   no objection to mediation.     I was the only lawyer

 3   here.   I think there was one, two, three, four, five

 4   lawyers here that day.     I was the only lawyer that

 5   objected to mediation.     Ms. Harrison nor any of her

 6   counsel objected to mediation.     We went to mediation,
 7   an order was signed.     I think they have now waived

 8   the right to ask the Court to now set it aside.        And

 9   that, Judge, would be further 153.0071 beginning with

10   (f).

11                    MR. MEDINA:    There could be no waiver
12   on domestic violence.

13                    THE COURT:    What is the effect?     Is

14   granting relief contained or pursuant to the Mediated

15   Settlement Agreement automatic if the Mediated

16   Settlement Agreement is entered today?
17                    MS. WICOFF:    Oh, it's already been

18   filed with the Court, Judge.

19                    THE COURT:    Well, what does Motion to

20   Enter the MSA mean?

21                    MS. WICOFF:    We need an order, and

22   maybe Ms. Hughes can address why we need an order.
23                    THE COURT:    An order adopting the

24   contents --

25                    MS. WICOFF:    That's correct.
                                                                     13
                                                    April 10, 2014




 1                     THE COURT:     -- of the MSA?

 2                     MS. WICOFF:     That's correct.

 3                     THE COURT:     Ms. Hughes.

 4                     MS. HUGHES:     That is correct, Your

 5   Honor.    They had filed a motion to enter -- they

 6   meaning Mr. Harrison's -- some time ago and then
 7   there were issues developing at the children's school

 8   with who was to pick up on what days and it was

 9   becoming an issue with the school.       So I filed an

10   emergency motion to enter as the amicus to try and

11   narrow that down; and so that's what we appeared on,
12   on March 26th.    And the Court gave us a very limited

13   order on possession and access to get us through the

14   school year, so-to-speak.       It doesn't address

15   holidays or summer because my immediate concern was

16   so that we could tell the school this is what you
17   follow.

18                     THE COURT:     And that was pursuant to

19   a hearing in open court on March 26th?

20                     MS. HUGHES:     Yes.

21                     THE COURT:     Why didn't she -- why did

22   she limit the contents of the MSA that she adopted?
23   Why did she adopt only part of it?

24                     MS. HUGHES:     My understanding was

25   because there had been a motion filed contesting the
                                                                  14
                                                 April 10, 2014




 1   MSA by Ms. Harrison, and she said we'll get into all

 2   of that later.

 3                      THE COURT:    Is that motion still

 4   pending?

 5                      MS. HUGHES:    My understanding is it's

 6   pending.     I don't know that it's been set.
 7                      MS. WICOFF:   It's never been set,

 8   Judge.

 9                      MS. HARRIS:    It's not been set,

10   Judge.

11                      And, Judge, I just -- I also want to
12   let the Court know that this alleged family violence

13   argument that they attempt to make today is from an

14   alleged incident that happened well over eight years

15   ago.     These people have not lived under the same roof

16   in eight years.     They've been divorced for well over
17   four years.

18                      Further, Judge, I would just provide

19   to the Court a copy of the Supreme Court case In Re:

20   Lee which says that, Judge, when there is a Mediated

21   Settlement Agreement that a Trial Court may not deny

22   a Motion to Enter the Judgment on a properly executed
23   Mediated Settlement Agreement.

24                      MR. MEDINA:    Judge, that's a very

25   good case.     The concurrence is on point.     The
                                                                   15
                                                  April 10, 2014




 1   concurrence was written by my law school friend and

 2   former colleague Justice Guzman.        It addresses

 3   essentially all issues that weren't addressed in

 4   majority opinion, and I think that's a good start to

 5   look for guidance for this type of assistance.

 6                     And, Judge, that's not an allegation
 7   on this violence.    That man was arrested.

 8                     And I -- this is not evidence, Judge;

 9   but I want to hand to you a part of the text messages

10   that -- that just is consistent with the type of

11   language and behavior that goes on from
12   Mr. Harrison --

13                     MS. HARRIS:    Judge, and I would --

14                     MR. MEDINA:    -- to Ms. Harrison.

15                     MS. HARRIS:    -- object to anything.

16   We've not been provided that.      It's not been
17   introduced.   I'm not even sure what it is.

18                     THE COURT:    What's the date of this?

19   Is it all on the same date?

20                     MR. MEDINA:    Judge, it is on the same

21   date.   It's 5:40 a.m.   This was part of an exhibit on

22   February the 14th.
23                     THE COURT:    2014?

24                     MR. MEDINA:    Yes, sir.

25                     THE COURT:    After the mediation?
                                                                16
                                               April 10, 2014




 1                    MR. MEDINA:    It's marked CH --

 2                    MS. HARRIS:    It's after the

 3   mediation, Judge.

 4                    MR. MEDINA:    It's marked CH135.

 5                    I just add that, Your Honor, for this

 6   domestic violence issue -- and we're not talking
 7   about, you know, Saint Paul here.

 8                    MS. HARRIS:    Judge, they're talking

 9   about an incident that happened before January of

10   2006.   That's how long ago they're talking about.

11   How in the world can they come in today and say we're
12   a victim of domestic violence and because of an

13   alleged incident that happened more than eight years

14   ago that's prevented me from entering into a properly

15   executed Mediated Settlement Agreement even though I

16   was there with counsel being advised?
17                    THE COURT:    Mr. Medina, it sounds to

18   me that the -- that the Movant's arguments and

19   requests are directly in line with Justice Guzman.

20                    MR. MEDINA:    They're not, Judge.

21                    THE COURT:    Tell me why they are not.

22                    MR. MEDINA:    They are not.    Justice
23   Guzman's concurrence -- the majority of that opinion

24   was written by Justice Lehrmann.    Justin Guzman's

25   concurrence analyzes the -- the majority's opinion
                                                                  17
                                                 April 10, 2014




 1   and finds instances where a -- a motion like this can

 2   be set aside based on domestic violence and some

 3   other issues, and I believe the concurrence supports

 4   our position.

 5                      THE COURT:    Okay.

 6                      MS. HARRIS:    Judge, a part of the
 7   opinion that I think Mr. Medina is talking about, let

 8   me just read to you exactly what it says.       It says:

 9   Finally Subsection (e-1), added in 2005, provides a

10   narrow -- a narrow exception to Subsection (e)'s

11   mandate, allowing a Court to decline to enter
12   judgment on even a statutorily compliant Mediated

13   Settlement Agreement if a party to the agreement was

14   a victim of family violence, comma, the violence

15   impaired the party's ability to make decisions; and,

16   Judge, that the agreement is not in the best interest
17   of the child.

18                      How can they say that an alleged

19   incident that may or may not have happened more than

20   eight years ago impaired her current ability to make

21   a decision to sign a Mediated Settlement Agreement?

22                      MR. MEDINA:    Judge, what that does is
23   give the Trial Court broad discretion, broad

24   discretion, if you find it not in the best interest

25   of the children.     Now while that incident may --
                                                                 18
                                                April 10, 2014




 1   leading to his arrest may have happened years ago,

 2   this man continues to threaten her through text

 3   messages.    He's threatened her the day before the

 4   mediation.   He continues to threaten her, and that's

 5   what all this is about, and it's a shame that we are

 6   still here arguing about this seven years later.
 7                     MS. HARRIS:    Judge, that -- none of

 8   that has ever been introduced into evidence at any

 9   point in time.    I've never heard that until just

10   right this very second.

11                     And Mr. Medina, unfortunately, is
12   wrong.    It's not -- it's not broad discretion, Judge.

13   The opinion specifically says it provides a narrow

14   exception, not broad discretion.

15                     THE COURT:    Anything further on this

16   motion?
17                     MR. MEDINA:   No.   Thank you, Judge.

18                     MS. HARRIS:    Judge, I would just

19   argue that we really need to get an order entered.

20   There have been numerous problems with the drop off

21   and pick up of the children, with denial of periods

22   of possession and access.
23                     And, Judge, the children have now

24   been asked to leave their private school that they

25   have been enrolled in since they began their school
                                                                19
                                               April 10, 2014




 1   careers.   And, Judge, it's imperative that we get an

 2   order in place protecting the children.

 3                    MR. MEDINA:    And the children -- that

 4   is all true, but that incident was caused by the

 5   husband.   The police were called to remove him from

 6   the campus because he was being hostile.
 7                    MS. HARRIS:    Judge, that is not true.

 8   That is absolutely not true.

 9                    THE COURT:    The Court adopts the

10   contents of the Mediated Settlement Agreement as the

11   order of this Court.
12                    MS. WICOFF:    Your Honor, we have the

13   order to submit, and I also have an order on vacate

14   that I would tender to the Court.    It is signed by

15   myself.

16                    And here is a copy of it, Mr. Medina.
17                    THE COURT:    Ms. Harris, Ms. Wicoff,

18   did y'all give me this?

19                    MS. HUGHES:    I did, Your Honor.

20                    THE COURT:    Can I make a copy of it?

21                    MS. HUGHES:    You can have it.

22                    MS. HARRIS:    We have an extra copy.
23                    MS. HUGHES:    Judge, and in this order

24   you will see some handwritten interlineations that I

25   did that conform with the order that Judge Pratt
                                                                   20
                                                April 10, 2014




 1   entered on March 26th that address the same issues.

 2                     THE COURT:    Have all counsel seen

 3   that?

 4                     MS. HUGHES:    I know they've not seen

 5   my interlineations.

 6                     THE COURT:    Can y'all -- can y'all
 7   recess to counsel table --

 8                     MS. HARRIS:    Yes, Judge.

 9                     THE COURT:    -- and if you've got a

10   problem with it, Mr. Medina, I want you to address

11   that on the record; but otherwise let me type in my
12   docket sheet.

13                     MS. HARRIS:    Yes, Judge.

14                     (Recess taken)

15                     THE COURT:    We're on the record.

16                     Mr. Medina?
17                     MR. MEDINA:    I need some guidance

18   here, Judge.    I understand your decision.       My client

19   is telling me that she understands that this was not

20   scheduled for today, this hearing to set aside.         And

21   I also understand that she was going to bring a

22   witness to help her support the allegation on the
23   psychological part.

24                     Is that correct?

25                     MS. VASQUEZ HARRISON:    Yes.
                                                                    21
                                                   April 10, 2014




 1                      MR. MEDINA:    And while I think I know

 2   a little bit about family law, I am not a family law

 3   expert.     I practice civil trial law and appellate

 4   law.   That's where my experience is, and I certainly

 5   don't want to be in a position where she's not

 6   getting the best counsel she needs for this hearing.
 7   And if you would indulge me, Your Honor, for a brief

 8   continuance, I don't --

 9                      THE COURT:    Let me see if that was

10   set for today, number one.

11                      MR. MEDINA:    Okay.
12                      THE COURT:    Stephanie, can you verify

13   for me?

14                      MS. HARRIS:    What exactly are we

15   talking about was not set?

16                      THE COURT:    The motion to adopt the
17   MSA.

18                      MS. HARRIS:    Okay.

19                      THE COURT:    Is that what you're

20   saying, Mr. Medina?

21                      MR. MEDINA:   Yes.     Yes, Your Honor.

22                      THE CLERK:    Today it was Clifford
23   Harrison and Connie Harrison was set -- set aside

24   judgment.     It was set for set aside.

25                      MS. HARRIS:    That was the very first
                                                                  22
                                                 April 10, 2014




 1   thing that we heard.

 2                   THE COURT:    Right.

 3                   MS. HARRIS:     But there were many

 4   others.

 5                   THE CLERK:    To specify, it's a motion

 6   to enforce and then a set aside judgment and other
 7   motions.

 8                   MS. HARRIS:     Right.    Judge, and it

 9   was actually file stamped on April the 4th, Judge,

10   2014; and it was noticed that same date, Judge, for

11   April 10th, 2014 at 1:30 p.m.    And it was sent via
12   e-mail, Judge, to Mr. Christopher Martin at Martin,

13   Disiere, Jefferson & Wisdom; by e-mail to Mr. David

14   Medina; and by e-mail to the amicus attorney,

15   Ms. Heather Hughes.

16                   THE COURT:    It appears to be correct,
17   Mr. Medina, from what Ms. Hughes is showing me.        I

18   think it was properly set for today.

19                   MR. MEDINA:     Okay.    Thank you, Judge.

20   May I have a moment, Judge?

21                   THE COURT:    Sure.

22                   (Brief recess taken)
23                   MR. MEDINA:     Judge, may I make an

24   inquiry --

25                   THE COURT:    Yes, sir.
                                                                   23
                                                  April 10, 2014




 1                    MR. MEDINA:    -- to the clerk of the

 2   court if she has any documentation of this hearing,

 3   this part of the hearing being canceled by Judge

 4   Pratt?   Do you have any notation?

 5                    THE COURT:    Do you have any

 6   indication that the hearing --
 7                    MS. VASQUEZ HARRISON:       On April the

 8   26th.

 9                    MS. HUGHES:    I believe I know what

10   Ms. Harrison is referring to, Your Honor, if --

11                    MS. VASQUEZ HARRISON:       On March.
12                    MS. HUGHES:    -- the Court would like

13   me to fill in.

14                    THE COURT:    Yes, ma'am.

15                    MS. HUGHES:    When we were down here

16   on March 26th, at the conclusion of that hearing in
17   the afternoon, Judge Pratt had asked the attorneys

18   and Ms. Harrison to appear down here on today at 8:30

19   in the morning to get with her coordinator to get a

20   pref setting on various motions.     That kind of went

21   away when she resigned that Friday.

22                    MS. HARRIS:    Why we weren't here at
23   8:30 this morning.

24                    MS. HUGHES:    And then I received

25   notice of a handful of motions set for today at 1:30.
                                                                  24
                                                 April 10, 2014




 1                   MS. HARRIS:    In fact, Judge, I -- I

 2   would say that I believe we filed originally a motion

 3   back on -- probably on or about March 21st, and so I

 4   want to say that our hearing -- that this hearing has

 5   been set since about that time.

 6                   MS. VASQUEZ HARRISON:       May I say
 7   something, Judge?

 8                   THE COURT:    Yes, ma'am.

 9                   MS. VASQUEZ HARRISON:       Judge, we --

10   Bobby Newman had withdrawn.   He hadn't been paid his

11   fees and so I had to represent myself on that
12   afternoon and Judge Pratt canceled.     She said -- she

13   looked at her documentation -- I have 40 cases.         I

14   cannot hear you on April the 10th.    On April the 10th

15   I cannot hear the motion to set aside or the motion

16   to enter.
17                   THE COURT:    So come down here at 8:30

18   to get a new date?

19                   MS. VASQUEZ HARRISON:       So she said

20   come here at 8:30; and so then my attorney,

21   Mr. Martin, took it off of his calendar as -- as to

22   us having the hearing and then my two witnesses that
23   were going to show up took it off of their calendar

24   because we were going to get a new date at 8:30 in

25   the morning, as Ms. Hughes said, where everybody
                                                                     25
                                                    April 10, 2014




 1   could attend at a future time.

 2                      THE COURT:    Ma'am, I'm sure if you

 3   discussed that with Mr. Medina and with Mr. Martin,

 4   they have remedies available; but what I have before

 5   me today, it hadn't been canceled.          It hadn't been

 6   reset.     I understand what you're saying as a
 7   practical matter, but it hadn't been changed from

 8   1:30 this afternoon.     And based on that, I've made

 9   the ruling, and that ruling must stand at this time.

10                      MR. MEDINA:    Thank you, Judge.

11                      THE COURT:    Okay.     Thank y'all.
12                      MS. HARRIS:    Judge, the only further

13   motion that we have is our Motion for a Preferential

14   Trial Setting.

15                      And, Judge, I -- I understand that --

16   that we're in kind of a weird situation at this
17   moment, but if I could just give the Court a flavor

18   of kind of what we're dealing with.

19                      Judge, this case was originally filed

20   back in 2006.     It was tried to a jury over the course

21   of about two weeks in front of the Honorable Judge

22   Doug Warne in March and then in April of 2010.            We
23   did get a rendition, ruling, an order signed in June

24   of 2010.     It went up on appeal.       It's been back down

25   for well over a year, Judge.      It's been on remand for
                                                                     26
                                                    April 10, 2014




 1   well over a year.

 2                     We attempted to get Temporary Orders

 3   in place in this matter immediately following the

 4   remand in January and February of 2013.         Judge, we

 5   couldn't get anything heard until we got a Mediated

 6   Settlement Agreement a year later.       My point, Judge,
 7   is that we have got to get a trial setting in this

 8   case.

 9           (CONCLUSION OF SECOND REQUESTED EXCERPT)

10                             *****

11              (START OF THIRD REQUESTED EXCERPT)
12                     THE COURT:    Y'all have a seat, if you

13   will.   The coordinator is checking right now.         I'm

14   going to give you a trial setting date before you

15   leave here.

16                     MS. WICOFF:     All right.    Thank you.
17                     MR. MEDINA:     Thank you.

18                     MS. HARRIS:     Thank you, Judge.

19                     MS. WICOFF:     I'm sorry?

20                     MR. MEDINA:     Here is a copy of the

21   Fourteenth Court of Appeals opinion.       Do you have any

22   objection?
23                     MS. WICOFF:     Oh, in this case?

24                     MR. MEDINA:     Yes.

25                     MS. VASQUEZ HARRISON:        It's my copy.
                                                                   27
                                                  April 10, 2014




 1   Would you like a copy, Judge?

 2                   THE COURT:    Not necessarily.      Whoever

 3   had it can have it back.

 4                   MR. MEDINA:     Thank you, Judge.

 5                   THE COURT:    Thank you.

 6                   MS. WICOFF:     All right.    And did both
 7   of those other orders get signed, Judge?        I didn't --

 8   where did we end up on the --

 9                   MS. VASQUEZ HARRISON:        Mr. Medina, do

10   you have the order?

11                   MS. WICOFF:     -- MSA order?     We need
12   that MSA entered, the Temporary Orders.

13                   MS. HARRIS:     It's not a Temporary

14   Order.

15                   MS. VASQUEZ HARRISON:        Oh, we were --

16                   MS. WICOFF:     Is that done?
17                   MS. VASQUEZ HARRISON:        The order has

18   not been --

19                   THE COURT:    We're off the record.

20                   (Discussion off the record)

21                   THE COURT:    We're back on the record.

22                   MS. WICOFF:     Judge, what the MSA
23   says, very boilerplate language, if there are

24   drafting disputes, those drafting disputes go back

25   to --
                                                                  28
                                                April 10, 2014




 1                     THE COURT:    Who was your mediator?

 2                     MS. WICOFF:    -- Mr. Millard.   I'm

 3   sorry?

 4                     THE COURT:    Who was your mediator?

 5                     MS. WICOFF:    John Millard, appointed

 6   by Judge Pratt.
 7                     THE COURT:    Okay.

 8                     MS. WICOFF:    And -- and we submitted

 9   an order to the other side weeks ago.      We've never

10   heard a peep about any drafting dispute, not a peep.

11   So at this point, Judge, we've got to get an order
12   entered for the benefit of these children so if

13   there's any hope of their staying at Second Baptist

14   we have a firm order signed by the Court moving

15   forward.

16                     MS. VASQUEZ HARRISON:    Your Honor,
17   the language is very clear.      Mr. Newman -- Mr. Newman

18   withdrew on March 14th.

19                     MS. HARRIS:    24th.

20                     MS. VASQUEZ HARRISON:    On March 14th.

21                     MS. WICOFF:    24th.

22                     MS. VASQUEZ HARRISON:    Okay.   Well, I
23   have not had a family attorney to help me go

24   through -- these orders would affect my children and

25   myself --
                                                                  29
                                                 April 10, 2014




 1                      THE COURT:    Uh-huh.

 2                      MS. VASQUEZ HARRISON:    -- for, you

 3   know, 10, 20 years.

 4                      THE COURT:    Or at least until your

 5   trial date coming up.

 6                      MS. VASQUEZ HARRISON:    Yes, Your
 7   Honor.   And so I only ask that if you -- if you did

 8   decide to not set aside the MSA, to give us the

 9   opportunity to go through that with a family law

10   attorney, as Justice Medina have recommended, so

11   that -- and if -- and -- and I already see several
12   drafting that they've put words in there that are not

13   even in the MSA.

14                      And so -- and so I just -- I plead

15   with the Court that -- that that -- for me to be

16   given the opportunity to have an attorney to go
17   through that, and if we can't discuss it amongst --

18   if they can't -- if we can't agree to something, to

19   go back to Mr. Millard.

20                      THE COURT:    I understand.   I

21   understand.

22                      Ms. Hughes.
23                      MS. HUGHES:    I have a suggestion,

24   Your Honor, that may accomplish both ends.

25                      What if we enter this as an Interim
                                                                   30
                                                  April 10, 2014




 1   Temporary Order?    If Ms. Harrison does submit

 2   drafting disputes and we can't work them out, then

 3   we're ordered back to Mr. Millard, but at least there

 4   is a governing order that covers everything moving

 5   forward.

 6                      MS. VASQUEZ HARRISON:     Judge, I
 7   ask -- I mean this is -- that -- that would not be --

 8   I have sole.   Your Honor, I have sole custody.

 9   They're wanting an interim order as to joint custody.

10                      MS. HUGHES:    That's what the MSA --

11                      THE COURT:    Ms. Harrison, I'm going
12   to have to interrupt you and make this statement.

13                      Change that order to read "interim,"

14   as Ms. Hughes suggests.     Everybody approve that order

15   unless there's some specific objections to the form,

16   and I'll sign those orders as presented to me today.
17                      Y'all have a seat and wait for

18   your -- for your trial date.      Oh, let me ask one

19   other question before you do.

20                      Ms. Hughes, were you there for the

21   duration of the mediation?

22                      MS. HUGHES:    Absolutely, Your Honor.
23                      THE COURT:    Were there issues

24   mediated other than the issues you were involved in?

25                      MS. HUGHES:    No.   Initially there
                                                                   31
                                                  April 10, 2014




 1   were some property discussion, but then the focus

 2   shifted entirely to the children.

 3                     THE COURT:    I don't want to invade

 4   anything, but I'd like to know has property been --

 5   property issues been mediated.

 6                     MS. HUGHES:    It was discussed --
 7                     THE COURT:    Ms. Wicoff, were you at

 8   the mediation -- no.    Ms. Harris, you were there.

 9                     MS. HUGHES:    -- but not the focus.

10                     MS. HARRIS:    No.    I was, Judge.

11                     THE COURT:    Was property mediated?
12                     MS. HARRIS:    Property was discussed.

13   I wouldn't -- I couldn't say to the Court that we

14   actually mediated those issues.

15                     THE COURT:    Okay.

16                     MS. HARRIS:    It was discussed, but
17   probably not negotiated very well, Judge; but it had

18   been mediated numerous times prior to then.

19                     THE COURT:    All right.    You agree, it

20   was talked about?

21                     MS. VASQUEZ HARRISON:      They were

22   discussed and I understand that children's issues,
23   SAPCR issues and property, that type of bifurcation,

24   is not allowed.

25          (CONCLUSION OF THIRD REQUESTED EXCERPT)
                                             32
                            April 10, 2014




 1   (Conclusion of requested

 2   transcriptions)

 3

 4

 5

 6
 7

 8

 9

10

11
12

13

14

15

16
17

18

19

20

21

22
23

24

25
                                                                            33
                                                  April 10, 2014




 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3        I, Marilee M. Anderson, Deputy Official Court

 4   Reporter in and for the 311th District Court of

 5   Harris County, State of Texas, do hereby certify that

 6   the above and foregoing contains a true and correct
 7   transcription of all portions of evidence and other

 8   proceedings requested in writing by counsel for the

 9   parties to be included in this volume of the

10   Reporter's Record in the above-styled and numbered

11   cause, all of which occurred in open court or in
12   chambers and were reported by me.

13        I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, offered by the respective parties.

16        I further certify that the total cost for the
17   preparation of this Reporter's Record is $                       and

18   was paid/will be paid by                                           .

19             WITNESS MY HAND this the ____________ day of
     __________________________, 2015.
20                                 Marilee M.   Marilee M. Anderson
                                                2015.03.25 12:36:48
21                                 Anderson     -05'00'
                                                                            _

22                              Marilee M. Anderson, CSR
                                Texas CSR 3271
23                              Deputy Official Court Reporter
                                P.O. Box 6459
24                              Kingwood, Texas 77325
                                Telephone: (281) 705-9268
25                              Expiration: 12/31/2016
                                                              3/7/2014 3:58:40 PM
                                        Chris Daniel - District Clerk Harris County
                                                             Envelope No. 660878
                                                             By: Stephanie Garcia




                                            k
                                         ler
                                      tC
                                  ric
                               ist
                              lD
                          nie
                         Da
                     is
                     hr
                    C
                of
                e
             ffic
          yO
        op
      C
    ial
 fic
 of
Un
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                         tC
                                                            ler
                                                               k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                         tC
                                                            ler
                                                               k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
Un
  of
     fic
        ial
              C
                op
                  yO
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                  ric
                                                      tC
                                                         ler
                                                            k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
                                                              3/12/2014 8:40:20 AM
                                         Chris Daniel - District Clerk Harris County
                                                               Envelope No. 689843
                                                               By: Monica Caballero




                                       k
                                     er
                                   Cl
                                    t
                                ric
                             ist
                            lD
                          nie
                       Da
                     is
                     hr
                  C
                of
                e
           ffic
           O
         py
      Co
     al
     i
 fic
of
Un
Un
   offic
        ial
           C
              opy
                  O
                    ffic
                        e
                           of
                             C
                                hr
                                  is
                                     Da
                                        nie
                                           lD
                                              ist
                                                    ric
                                                        t   Cl
                                                               er
                                                                 k
                                          4/4/2014 4:45:00 PM
                                          Chris Daniel - District
                                                                4/4/2014Clerk
                                                                          4:45:14 PM
                                          Harris  County
                                          Chris Daniel - District Clerk Harris County
                                                              Envelope No. 913999
                                                                By: ANNIE GARCIA




                                              k
                                           ler
                                        tC
                                    ric
                                 ist
                                lD
                            nie
                           Da
                       is
                      hr
                      C
                  of
                 e
               ffic
           yO
          op
      C
     ial
    fic
 of
Un
Un
  of
     fic
        ial
           C
                op
                  yO
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                  ric
                                                      tC
                                                         ler
                                                            k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
Un
  of
     fic
        ial
              C
                op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                   ric
                                                       tC
                                                          ler
                                                             k
                                                                         1


 1                          REPORTER'S RECORD

 2                             VOLUME 1 OF 1

 3                       COURT CAUSE NO. 2006-68864

 4

 5   IN THE MATTER OF               *    IN THE DISTRICT COURT OF
     THE MARRIAGE OF                *
 6                                  *
     CLIFFORD LAYNE HARRISON        *
 7   AND                            *    HARRIS COUNTY, T E X A S
     CONNIE VASQUEZ HARRISON        *
 8                                  *
     AND IN THE INTEREST OF         *
 9   JOHN EARNEST LEE               *
     HARRISON, II., AND             *
10   VICTORIA MADELINE              *
     HARRISON,                      *
11   MINOR CHILDREN                 *    311TH JUDICIAL DISTRICT

12

13   ********************************************************

14                         REPORTER'S RECORD

15   ********************************************************

16

17              On the 30th day of May, 2014, the following

18   proceeding came to be heard in the above-titled and

19   numbered cause before the Honorable Thomas Stansbury,

20   presiding, held in Houston, Harris, Texas:

21              Proceedings reported by computerized stenotype

22   machine.

23

24

25                  (Excerpt of Pages 53 through 56.)


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         2


 1                         A P P E A R A N C E S

 2
     Patricia A. Wicoff                Christopher W. Martin
 3   SBOT: 21422500                    SBOT: 13057620
     Amy R. Harris                     808 Travis St., 20th Floor
 4   SBOT: 24041057                    Houston, Texas 77002
     109 N Post Oak Ln, Ste 300        Telephone: 713.632.1700
 5   Houston, Texas 77024              Attorney for Respondent
     Telephone: 713.785.1700           Connie Vasquez Harrison
 6   Attorneys for Petitioner
     Clifford Layne Harrison
 7

 8
     Heather M. Hughes
 9   SBOT: 00796794
     952 Echo Lane, Suite 475
10   Houston, Texas 77024
     Telephone: 713.463.5505
11   Amicus Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                             3


 1                             VOLUME 1 OF 1

 2                         CHRONOLOGICAL INDEX

 3

 4   May 30, 2014                                         Page     Vol.

 5

 6   Appearances...................................2                     1

 7   Chronological Index...........................3                     1

 8   Proceedings...................................4                     1

 9   Court Reporter's Certification................72                    1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         53


 1                 MS. WICOFF:     Objection, Your Honor.       What is

 2   the relevance for this other than trying to persuade the

 3   Court that this is a bad person?

 4                 MR. MARTIN:     It's directly relevant under

 5   the code with respect to possession issues concerning

 6   the children.    The code makes it specifically relevant

 7   with respect to the transfer of presumptions or whether

 8   there is a repetitive course of conduct, which the law

 9   indicates that one criminal conviction is directly

10   relevant to these exact kind of issues.

11                 THE COURT:    Okay.    And you're saying or are

12   you about to assert that whatever action, activity,

13   court orders, convictions that occurred in 2007 or

14   earlier were directly related to Ms. Harrison's

15   abilities to adequately mediate these issues in January

16   of this year?

17                 MR. MARTIN:     No, sir.

18                 THE COURT:    So for what reason is it

19   relevant to this proceeding?

20                 MR. MARTIN:     To the extent the Court

21   believes that the MSA is not binding, which is our

22   primary argument that we think the MSA resolves all of

23   this and we don't even need to be here, but it's an

24   alternative argument in the event the Court disagrees

25   with that and we just consider the merits, the family


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         54


 1   code indicates that it's a factor in Ms. Harrison's

 2   favor.

 3                 MS. WICOFF:     I renew my objection, Your

 4   Honor.

 5                 THE COURT:    As a factor how, please?        I just

 6   don't follow, Mr. Martin.

 7                 MR. MARTIN:     Well if -- hypothetically if

 8   there were no Mediated Settlement Agreement, Family Code

 9   Section 153.004 indicates that the Court has to consider

10   the commission of family violence in resolving issues

11   like this.    Since we wanted the record to be clear for

12   the Court that to the extent that the Court is complying

13   with 153, that that evidence was in the record.

14                 MS. WICOFF:     May I respond, Judge?

15                 THE COURT:    Yes, ma'am.

16                 MS. WICOFF:     You know, they're damned if

17   they do; they're damned if they don't.          In one breath

18   they say they want to enforce the MSA, in the other

19   breath they say they don't.       If they don't think she has

20   the mental capacity, which they have made a judicial

21   admission that she does not have in order to make the

22   best decisions for these children -- a judicial

23   admission, it's in their pleadings.         They filed it with

24   this court, she does not have the mental capacity to

25   make decisions in the best interest of these children.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         55


 1   We can either accept that judicial admission as a

 2   stipulation, or we can rely on what was filed recently

 3   that says -- and the representation before the Court

 4   that everybody recognizes this MSA is signed, sealed,

 5   delivered before the Court, signed off on and everybody

 6   should follow it.     I don't know on any given minute what

 7   their position is going to be with regard to this MSA.

 8   One minute we have one, the next minute we don't.

 9                  So Judge, I renew my objection.        Either

10   you've got to find based on her judicial admission she

11   doesn't have the capacity to do the right thing for

12   these children or on any other thing that you may have

13   heard during the testimony of this case, particularly

14   from Ms. Gallagher.      But anyway, that's my objection.

15                  MR. MARTIN:    Well, despite the

16   unprofessionalism of the last diatribe, which I object

17   to, I don't know what you're talking about in terms of

18   stipulation.     But for the record our position is the MSA

19   is binding and fully enforceable.         Mr. Newman filed a

20   motion to set it aside.       It's never been set for

21   hearing, it's never been ruled on by the Court.            We're

22   asking this Court to rule on that previously-filed

23   motion by prior counsel.       We are asking this Court to

24   enforce the MSA as written as I argued during my opening

25   summary.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         56


 1                   MS. WICOFF:    Then I would renew my

 2   objection.

 3                   MR. MARTIN:    And I simply was pointing out

 4   an alternative to the extent the Court disagrees with

 5   that.   I just simply wanted to establish the record.

 6                   THE COURT:    Overruled, and I will accept the

 7   testimony as given with regard to prior acts or criminal

 8   factors.

 9      Q.   (BY MR. MARTIN)       And just so the record is clear,

10   there is a criminal conviction for family violence --

11      A.   No.

12      Q.   -- against you and Ms. Harrison?

13      A.   No, sir, there is not.

14      Q.   You pled guilty, didn't you, sir?

15      A.   No, I did not.

16      Q.   How was it resolved?

17      A.   There was a dismissal.       Deferred adjudication and

18   a dismissal.

19      Q.   Okay.     And you got deferred adjudication on the

20   assault and battery charge; correct?

21      A.   Whatever the charge was, it was dismissed, yes,

22   sir.

23      Q.   Okay.     Well, it's your position with respect to

24   the proposed order before the Court that you be allowed

25   to e-mail the Court as much as you want -- I'm sorry --


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         72


 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3

 4            I, Angela N. McBride, Deputy Court Reporter in

 5   and for the 311th District Court of Harris, State of

 6   Texas, do hereby certify that the foregoing contains a

 7   true and correct transcription of all portions of

 8   evidence and other proceedings requested in writing by

 9   counsel for the parties to be included in this volume of

10   the Reporter's Record, in the above-styled and numbered

11   cause, all of which occurred in open court or in

12   chambers and were reported by me.

13            I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted, tendered in an offer of

16   proof or offered into evidence.

17            I further certify that the total cost for the

18   preparation of the Reporter's Record is $100.00 and was

19   paid by Ms. Connie Vasquez Harrison.

20            WITNESS MY OFFICIAL HAND this the 26th day of

21   March, 2015.

22                               ___/s/ Angela N. McBride______
                                 Angela N. McBride, CSR
23                               Texas CSR 7026
                                 Deputy Court Reporter
24                               7818 West Road
                                 Houston, Texas 77064
25                               Telephone:   (713) 849-5084
                                 Expiration: 12/31/15

      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         1


 1                          REPORTER'S RECORD

 2                             VOLUME 1 OF 2

 3                       COURT CAUSE NO. 2006-68864

 4

 5   IN THE MATTER OF               *    IN THE DISTRICT COURT OF
     THE MARRIAGE OF                *
 6                                  *
     CLIFFORD LAYNE HARRISON        *
 7   AND                            *    HARRIS COUNTY, T E X A S
     CONNIE VASQUEZ HARRISON        *
 8                                  *
     AND IN THE INTEREST OF         *
 9   JOHN EARNEST LEE               *
     HARRISON, II., AND             *
10   VICTORIA MADELINE              *
     HARRISON,                      *
11   MINOR CHILDREN                 *    311TH JUDICIAL DISTRICT

12

13   ********************************************************

14                          REPORTER'S RECORD

15   ********************************************************

16

17              On the 3rd day of September, 2014, the following

18   proceeding came to be heard in the above-titled and

19   numbered cause before the Honorable Robert Newey,

20   presiding, held in Houston, Harris, Texas:

21              Proceedings reported by computerized stenotype

22   machine.

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         2


 1                         A P P E A R A N C E S

 2
     Patricia A. Wicoff                Christopher W. Martin
 3   SBOT: 21422500                    SBOT: 13057620
     Amy R. Harris                     808 Travis St., 20th Floor
 4   SBOT: 24041057                    Houston, Texas 77002
     109 N Post Oak Ln, Ste 300        Telephone: 713.632.1700
 5   Houston, Texas 77024              Attorney for Respondent
     Telephone: 713.785.1700           Connie Vasquez Harrison
 6   Attorneys for Petitioner
     Clifford Layne Harrison
 7

 8
     Heather M. Hughes
 9   SBOT: 00796794
     952 Echo Lane, Suite 475
10   Houston, Texas 77024
     Telephone: 713.463.5505
11   Amicus Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                             3


 1                             VOLUME 1 OF 2

 2                         CHRONOLOGICAL INDEX

 3

 4   September 3, 2014                                    Page      Vol.

 5

 6   Appearances...................................2                     1

 7   Chronological Index/Examination Index.........3                     1

 8   Exhibit Index.................................4                     1

 9   Proceedings...................................5                     1

10   Court Reporter's Certification................37                    1

11

12                          EXAMINATION INDEX

13                            DIRECT     CROSS    REDIRECT       RECROSS

14   CLIFFORD L. HARRISON

15        By Ms. Wicoff         8

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                          4


 1                            EXHIBIT INDEX

 2

 3   OFFERED BY THE PETITIONER

 4   NO.       DESCRIPTION                OFFERED     ADMITTED     VOL.

 5   34       Handwritten Letter            21          21           1

 6

 7   50       Motion to Set Aside           23          23           1

 8            Purported Mediated

 9            Settlement Agreement

10            On Parent Child Issues

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         5


 1                        P R O C E E D I N G S

 2                  THE COURT:    The Court calls Cause No.

 3   2006-68864, Clifford Harrison, Connie Harrison.

 4                  Counsel, identify yourselves for the record,

 5   please.

 6                  MS. WICOFF:    Your Honor, I'm Patricia A.

 7   Wicoff together with Amy Harris representing Movant in

 8   the habeas corpus, the Movant in the enforcement action,

 9   and the Movant for mental examination, Mr. Clifford

10   Layne Harrison.

11                  MS. HUGHES:    Your Honor, I'm Heather Hughes,

12   amicus attorney for the two children John and Victoria.

13                  MR. MARTIN:    And I'm Christopher Martin,

14   previous counsel for Connie Harrison.          As of this

15   morning we've filed a motion to withdraw myself and my

16   law firm as counsel of record for Ms. Harrison and a

17   motion to continue this hearing based upon our

18   withdrawal.

19                  THE COURT:    I'm curious about something.

20   Yesterday the Court signed an order to appear on 9-25-14

21   at 9:00 a.m.     What is that?

22                  MS. HARRIS:    That's an additional contempt,

23   Judge.

24                  THE COURT:    Okay.   So that's another

25   enforcement.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         6


 1                 MS. HARRIS:     It's an additional enforcement,

 2   Judge.

 3                 MS. WICOFF:     It's another enforcement,

 4   Judge.

 5                 MR. MARTIN:     I haven't seen it.

 6                 THE COURT:    So you want to deal with your

 7   motion to withdraw first?

 8                 MR. MARTIN:     Yes, sir.

 9                 THE COURT:    Okay.    So how do you as -- I

10   understand it you filed it last night?

11                 MR. MARTIN:     Early this morning.

12                 THE COURT:    Early this morning.

13                 MR. MARTIN:     Yes, sir.

14                 THE COURT:    You had a telephone conversation

15   with your client last night?

16                 MR. MARTIN:     At 11:00 p.m., yes, sir.

17                 THE COURT:    And you advised her that you

18   were filing a motion to withdraw?

19                 MR. MARTIN:     Yes.

20                 THE COURT:    So if I grant it now, is that --

21   has she had enough notice?       I mean, she might not like

22   the language that's included in the motion.           I don't

23   know.

24                 MR. MARTIN:     Without waiving my

25   attorney-client privilege, Your Honor, I can say that I


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         7


 1   do not have any consent from Ms. Harrison to be here to

 2   represent her, to speak on her behalf.

 3                 THE COURT:    Today.

 4                 MR. MARTIN:     Today.

 5                 THE COURT:    Regardless of whether you

 6   withdraw or not.

 7                 MR. MARTIN:     Correct.     In fact there have

 8   been discussions about walking out of court and not

 9   appearing, and I have my client's consent to do that.

10                 THE COURT:    All right.      What I'm going to do

11   is allow you to do whatever you need to do, but I'm

12   going to reset your motion to withdraw until Friday to

13   give you an opportunity to give her appropriate notice.

14                 MR. MARTIN:     Of course.

15                 THE COURT:    You can then choose to stay or

16   leave.   That's up to you.

17                 MR. MARTIN:     Today you mean or as of Friday?

18                 THE COURT:    Right now.

19                 MR. MARTIN:     I won't stay just too long, but

20   I'm not here to represent her.

21                 THE COURT:    All right.      So you're not going

22   to ask any questions, take any position -- take any

23   position?

24                 MR. MARTIN:     No.    I'm not here to represent

25   her.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         8


 1                   THE COURT:    Any objection to that?

 2                   MS. WICOFF:    No objection.

 3                   MS. HUGHES:    No, Your Honor.

 4                   THE COURT:    That leaves us now with the

 5   emergency motion to change custody.

 6                   MS. WICOFF:    Correct.    And I have

 7   Mr. Harrison here.

 8                   THE COURT:    Let's hear some evidence on

 9   that.

10                   MS. WICOFF:    Mr. Harrison, can you come up?

11                   THE COURT:    Raise your right hand, please.

12                         (Oath administered.)

13                   THE COURT:    All right.     Proceed.

14                   MS. WICOFF:    Your Honor.

15                          DIRECT EXAMINATION

16   BY MS. WICOFF:

17      Q.   State your name.

18      A.   Clifford Layne Harrison.

19      Q.   You are the father of John Harrison and Victoria

20   Harrison?

21 A. I am.

22      Q.   You are a joint managing conservator pursuant to

23   temporary orders; is that correct?

24      A.   That's correct.

25      Q.   Sir, you have filed a motion asking this Court to


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         9


 1   immediately designate you as the sole -- temporary sole

 2   managing conservator of these two minor children or as

 3   the joint managing conservator who establishes the

 4   residence of these children; is that correct?

 5      A.   Yes.

 6      Q.   Sir, can you tell me briefly what has occurred

 7   since January of 2014 which you believe has been

 8   injurious to the welfare, emotional or physical welfare

 9   of your children at the direct supervision and

10   instruction of Connie Harrison?

11      A.   It is probably not possible to tell you briefly.

12      Q.   Well, tell the Court why you are asking for an

13   immediate change of custody.

14      A.   There have been many, many occasions where she

15   has unilaterally decided to withhold the children, not

16   turn them over.     She has violated court orders, she has

17   violated Mediated Settlement Agreements, she has then

18   violated the order that implemented the Mediated

19   Settlement Agreement.      She has gotten the kids kicked

20   out of school by causing disruptions at the school in

21   violation of the Mediated Settlement Agreement.

22      Q.   Let me stop you a minute with regard to the

23   school issue.     Your children were life-long attendees at

24   Second Baptist School; is that correct?

25      A.   That's correct.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         10


 1      Q.     And when you say she unilaterally got them kicked

 2   out, the children were prohibited from returning to

 3   Second Baptist; correct?

 4      A.     Right.

 5      Q.     And we were -- had a temporary hearing before the

 6   Honorable Tom Stansbury in June of 2014 of this year; is

 7   that correct?

 8      A.     That's right.

 9      Q.     And at that time, the principal from Second

10   Baptist came and testified; correct?

11      A.     Correct.

12      Q.     And in that testimony which we have reduced to a

13   court reporter's transcript, did the Second Baptist

14   principal state that but for the actions of Connie

15   Harrison that the children would still be back at Second

16   Baptist?

17      A.     Yes.

18      Q.     All right.   Did Judge Stansbury make a ruling

19   that you were to have the right to enroll the children

20   either in Briar Grove or -- Victoria in Briar Grove

21   Elementary School and enroll John in Grady Middle

22   School?

23      A.     First of all, it was a ruling that gave me the

24   exclusive right to try and enroll them in First Baptist

25   Academy which was --


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         11


 1                 THE COURT:    Was an official order entered?

 2                 MS. HARRIS:     Yes.

 3                 MS. WICOFF:     Yes.   I have that order, Judge,

 4   if you would like a copy of it.

 5                 THE COURT:    Let me see if I can find it.

 6   Give me the date of the order.

 7                 MS. WICOFF:     While she's pulling that, you

 8   want me to wait?

 9                 THE COURT:    That occurred in May?

10                 MS. WICOFF:     I believe in June, Judge.

11                 MS. HARRIS:     The hearing was May 27th.

12                 MS. WICOFF:     Oh, was it?    I'm sorry.     Here

13   is a copy of it, Your Honor.

14                 THE COURT:    I think I have it, but then

15   Judge Stansbury signed an order on May 30th.

16                 MS. HARRIS:     That's it, Judge.

17                 MS. WICOFF:     Here is a hard copy, Judge.

18                 THE COURT:    I think that's it.

19                 MS. WICOFF:     Actually there may be two

20   there.

21                 THE COURT:    It is.     I have it.    I found it

22   on the screen.

23                 MS. WICOFF:     May I proceed?

24                 THE COURT:    You may.

25      Q.    (BY MS. WICOFF)    Mr. Harrison, so you were


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         12


 1   initially authorized to try and get the children into

 2   First Baptist Academy; is that correct?

 3      A.    That's correct.

 4      Q.    The children were not admitted to First Baptist

 5   Academy after they spoke with Second Baptist; is that

 6   accurate?

 7      A.    That is correct.

 8      Q.    And the order further provided that the children

 9   were to go to the public school if they were not

10   admitted to First Baptist Academy, that they were to go

11   to the public school to which you, your residence, is

12   zoned; is that correct?

13      A.    That is correct.

14      Q.    That is Briar Grove?

15      A.    Briar Grove Elementary.

16      Q.    And that is Grady Middle School; is that correct?

17      A.    And Grady, yes.

18      Q.    And additionally you have since found out that

19   Connie Harrison has violated that order; is that

20   correct?

21      A.    That's correct.

22      Q.    Your son is not enrolled in Grady Middle School,

23   is he?

24 A. I found that out on Thursday when I went to pick

25   him up that he was not even enrolled.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         13


 1                 THE COURT:     Okay.   Hold on a minute.      As I'm

 2   reading this order on May 30th, you were given

 3   permission to enroll the children at First Baptist

 4   Academy.

 5                 THE WITNESS:     Yes, sir.

 6                 THE COURT:     And she was not to interfere

 7   with that in any way.

 8                 THE WITNESS:     That's correct.

 9                 THE COURT:     I wasn't listening carefully

10   enough to what you just told me.        What happened then?

11                 THE WITNESS:     Well, I went to First Baptist.

12   It was a process.     I submitted everything, and they

13   interviewed us, they interviewed the kids, took the kids

14   up there, took a tour, met with the principals of both

15   the lower school and the middle school, submitted the

16   test scores, the transcripts, letters of recommendation

17   from Second Baptist.       Did everything that we needed to

18   do.   Unfortunately --

19                 THE COURT:     At First Baptist or Second

20   Baptist?

21                 THE WITNESS:     They were at Second, and so

22   Second Baptist teachers had to write letters of

23   recommendation to First Baptist where I was trying to

24   get them -- where I was trying to get them admitted.

25   And then some time in June they sent me an e-mail saying


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         14


 1   they would not be offering a contract of attendance.

 2                 THE COURT:     Did they offer any explanation?

 3                 THE WITNESS:     No.

 4                 THE COURT:     They just said no?

 5                 THE WITNESS:     They just said no.

 6                 THE COURT:     So we don't know what role, if

 7   any, Ms. Harrison played in that decision?

 8                 THE WITNESS:     Judge, all I can tell you is

 9   the very first question they ask is the very first

10   question any private school would ask, and that is have

11   these kids ever been basically kicked out of any of --

12   or denied admittance to any other schools, and I had to

13   tell them yes.

14                 THE COURT:     So you think First Baptist

15   denied the request to enroll because they were out of

16   Second Baptist?

17                 THE WITNESS:     I don't think there's any

18   other reason for it.       Yes, sir.   I think that's the only

19   conclusion to be drawn.

20                 THE COURT:     All right.    Continue.

21                 MS. WICOFF:     Thank you.

22      Q.   (BY MS. WICOFF)      So pursuant to the order signed

23   by Judge Stansbury on May 30th, when your children were

24   not able to go to First Baptist Academy, did you enroll

25   both children, or did you enroll Victoria in Briar Grove


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         15


 1   and did you enroll John at Grady?

 2      A.   Yes.

 3                  THE COURT:     All right.    Now, under what

 4   authority were you doing that?

 5                  THE WITNESS:     This order that says if they

 6   don't go to First Baptist then -- as I think it's down

 7   toward the bottom, then they would be --

 8                  THE COURT:     All right.    You got that they

 9   could go to a school where you were zoned?

10                  THE WITNESS:     Yes, sir.

11                  THE COURT:     All right.    That's the last

12   paragraph of the May 30th order signed by Judge

13   Stansbury.

14                  MS. WICOFF:     Correct.

15                  THE WITNESS:     Yes, sir.

16                  THE COURT:     All right.

17 A. I couldn't --

18      Q.   (BY MS. WICOFF)       Did you find out -- so you did

19   what you were supposed to do pursuant to the temporary

20   order; is that correct?

21      A.   Yes.

22      Q.   And sir, have you since learned that Connie

23   Harrison has not taken the children -- has not taken

24   John to Grady Middle School?

25      A.   Yes.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         16


 1      Q.     Okay.    When did you find out that he was not

 2   enrolled at the school that he was ordered to be

 3   enrolled in pursuant to Judge Stansbury's order?

 4      A.     Well, if I can back up just a second.         I enrolled

 5   him in early August.       I went up there, I filled out all

 6   the forms, gave them the utility bills, my driver's

 7   license showing my residence.         I enrolled him.     I got

 8   the packet -- the summer packet of assignments he had to

 9   do in several different subjects.         I bought his school

10   supplies, got some uniforms for him.         He was --

11      Q.     Ready.

12      A.     He was enrolled.    And I e-mailed Connie, told her

13   I had this stuff, told her she needed to pick up this

14   packet of summer assignments that he needed to do, that

15   he had some required reading he had to do.           Never heard

16   a word.     It was not until last -- the last Tuesday we

17   were here, and my understanding was that the Court

18   ordered her to allow me to pick up the kids from school

19   on Thursday, last Thursday because it was my weekend.

20   Great.     The first time I'd seen them in six weeks.         So

21   first I go to -- it's a long answer and I apologize.

22      Q.     All right.    Shorten it.

23 A. I go to Briar Grove to pick up Victoria and they

24   said she was absent.       I left Briar Grove and I went to

25   Grady Middle School, and I drove through the carpool.               I


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         17


 1   had been to orientation a few weeks earlier, and they

 2   told me I had to --

 3      Q.   Was John there?

 4 A. I got up there, he was not there.

 5      Q.   Did you find out he wasn't even attending Grady

 6   as ordered by the Court?

 7      A.   My first thought was that whether --

 8                  THE COURT:     Is that a yes or a no?

 9                  THE WITNESS:     It's a yes.

10                  THE COURT:     Stay with us.    I know this is a

11   troubling time for you, but if you'll just answer

12   Ms. Wicoff's questions, we will get through this a lot

13   quicker.

14      Q.   (BY MS. WICOFF)       Mr. Harrison, up until the

15   amicus attorney informed you, did you even know where

16   your son was in middle school?

17      A.   No.    I found out through her that he was not

18   enrolled at Grady and that she didn't know where he was.

19      Q.   And did you also find out that you -- even though

20   the Court ordered Ms. Harrison for you to have your

21   visitation commencing this last Thursday, Ms. Harrison

22   pulled Victoria out of school that day so you could not

23   see her?

24 A. I found that Victoria was absent Thursday and

25   Friday, yes.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         18


 1      Q.   So she's missed two days out of the first week of

 2   school; is that correct?

 3      A.   That's correct.

 4      Q.   Do we know whether she's in school today?

 5 A. I have no idea.

 6      Q.   Sir, you have filed three contempts against

 7   Connie Harrison in three years; is that correct?

 8      A.   Yes.

 9      Q.   We have a fourth contempt that has been filed

10   with a process server here today to serve her; is that

11   correct?

12      A.   Yes.

13      Q.   Can you tell the Court approximately how many

14   times, how many days you have missed of visitation just

15   this summer -- well, just since the first of the year?

16      A.   January 27th --

17      Q.   How many days?

18 A. 21.

19      Q.   Sir, and am I correct -- now, there was some kind

20   of physical altercation in June; is that correct?

21      A.   July.

22      Q.   July?     All right.

23                   THE COURT:     Of this year?

24                   THE WITNESS:     Yes, sir.

25      Q.   (BY MS. WICOFF)        And had you gone to get your


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         19


 1   children?

 2      A.   Yes.

 3      Q.   Did Connie Harrison get out of her car and attack

 4   the lady that you were with?

 5      A.   She did.

 6      Q.   Did she take your cell phone from you?

 7      A.   Yes.

 8      Q.   Were the police called?

 9      A.   Yes.

10      Q.   The police did not want charges filed; is that

11   correct?

12      A.   That's correct.

13      Q.   Ms. Harrison has pursued relentlessly the DA's

14   office to get this matter moving forward; is that

15   correct?

16      A.   That is correct.

17      Q.   And you're aware of that?

18 A. I am.

19      Q.   And you're aware of the activities that she has

20   engaged in; is that correct?

21                   THE COURT:   Yes or no?

22 A. I think I've just seen the tip of the iceberg of

23   what she's been engaged in.

24      Q.   (BY MS. WICOFF)      Mr. Harrison, do you believe --

25   you got a letter from your son John -- you got a letter


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                           20


 1   from your son John; is that correct?

 2      A.     It looks likes it was in his handwriting.           It was

 3   a -- it was e-mailed to me from an Office Depot.

 4      Q.     All right, sir.        Is the letter --

 5                     THE COURT:     It was an attachment to an

 6   e-mail?

 7                     THE WITNESS:     It was an attachment to an

 8   e-mail that I received from an Office Depot.

 9      Q.     (BY MS. WICOFF)        Sir, the letter -- and we're

10   getting the letter.        The letter that you received, did

11   it sound like something that your son would have

12   composed?

13      A.     No.

14      Q.     Do you believe that Connie Harrison has engaged

15   in consistently ever since you filed for divorce back in

16   2006 a conscientious effort to alienate you from your

17   children and your children from you?

18 A. I do.

19      Q.     Let me hand you Petitioner's Exhibit No. 34.           Is

20   this a copy of the letter that allegedly John Harrison

21   sent to you?

22      A.     Yes.     It looks like it's his handwriting except

23   the date is in Connie's handwriting.

24      Q.     All right.     So it's partly in Connie's

25   handwriting and partly in your son's?


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         21


 1      A.   It appears to be, yes.

 2                  MS. WICOFF:    Your Honor, I would tender

 3   Exhibit 34.

 4                  MS. HUGHES:    No objection, Your Honor.

 5                  THE COURT:    All right.    34 will be admitted.

 6      Q.   (BY MS. WICOFF)      Is this the kind of emotional

 7   abuse that you think both of these children are

 8   undergoing under the hands of Connie Harrison?

 9      A.   Yes.

10      Q.   Do you think this is damaging to your children?

11      A.   Yes.

12      Q.   Are you concerned about their ongoing emotional

13   wellbeing?

14      A.   Absolutely.

15      Q.   Do you believe that Connie Harrison is mentally

16   deranged at this point?

17      A.   Yes.

18      Q.   Do you think her judgment is impaired with

19   regards to these children?

20      A.   Absolutely.

21      Q.   In fact she even acknowledged in her own motion

22   to set aside an MSA that she could not make decisions

23   with regard to the best interest of these children, did

24   she not?

25      A.   She did.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         22


 1      Q.    And that's in a pleading in the court; correct?

 2      A.    Yes.

 3      Q.    Okay.     That is in her motion to set aside

 4   Mediated Settlement Agreement; is that accurate?

 5      A.    Yes.

 6                    THE COURT:    When was that filed?

 7                    MS. WICOFF:    Your Honor, I have a copy for

 8   you.

 9                    THE COURT:    Just tell me when it was filed.

10                    MS. WICOFF:    Well, I don't know that mine is

11   file marked.

12                    MS. HARRIS:    Probably March or --

13                    THE COURT:    What's the certificate of

14   service?

15                    MS. HARRIS:    March 13th, Judge.

16                    MS. WICOFF:    I can submit a hard copy,

17   Judge.

18                    MS. HARRIS:    It was filed by Mr. Newman,

19   Judge.

20                    MS. WICOFF:    Mr. Bobby Newman filed it when

21   he was representing her.

22      Q.    (BY MS. WICOFF)       Sir, I'm going to hand you

23   what's been marked Petitioner's Exhibit No. 50.            Is this

24   the motion that Ms. Harrison filed by and through her

25   attorney Bobby Newman?


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         23


 1      A.   Yes.

 2                  MS. WICOFF:     Judge, here is a hard copy if

 3   you would like to see it.

 4                  THE COURT:    That would be helpful.       Thank

 5   you.

 6                  MS. WICOFF:     And I would direct your

 7   attention, Judge, to Page 2, Paragraph No. 3 where

 8   Connie Harrison states a judicial admission, Connie

 9   Harrison has been a victim of family violence and that

10   circumstances surrounding the family violence -- now

11   this is something that she would have been referring to

12   that occurred in 2006, eight years ago -- impaired her

13   ability to make decisions, and the Mediated Settlement

14   Agreement is not in the best interest of the children.

15                  THE COURT:    The court notes that is in the

16   pleadings, Exhibit C as it's marked.         And also

17   Petitioner's Exhibit 50 doesn't appear to have a file

18   stamp on it, but I'm going to accept Counsel's

19   representation that this was timely filed --

20                  MS. WICOFF:     It was --

21                  THE COURT:    -- by Mr. Newman on behalf of

22   Ms. Harrison.     All right.

23      Q.   (BY MS. WICOFF)      Sir, in addition to not having

24   been able to see your children -- how many days did you

25   say it was?


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         24


 1                     THE COURT:   21.

 2      Q.     (BY MS. WICOFF)      21 days since the --

 3                     THE COURT:   21.

 4      A.     Well, it's a total of 21 days.       I haven't seen

 5   John in several weeks.

 6      Q.     (BY MS. WICOFF)      All right.   Have you been able

 7   to communicate with them by phone?

 8      A.     No.

 9      Q.     Have you tried to communicate with them by phone?

10      A.     Yes.

11      Q.     Have you tried to communicate with them by text?

12      A.     Yes.

13      Q.     Have you been successful?

14      A.     John has not responded.      I have received

15   responses from Victoria's phone that clearly came from

16   Connie.

17      Q.     Okay.     And when you say they clearly came from

18   Connie, how do you know they clearly came from Connie?

19      A.     There are things that are misspelled that

20   Victoria would never misspell.         It's clearly that

21   Victoria did not write the responses.

22      Q.     All right, sir.      We have had multiple -- we've

23   had multiple efforts to try and serve her with various

24   pleadings; is that correct?

25      A.     Yes.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         25


 1      Q.   She avoids service?

 2      A.   She does.

 3      Q.   All right.    Constables have been to her home and

 4   she refuses to come to the door?

 5      A.   Yes.

 6      Q.   Even though her car is in the driveway?

 7      A.   Yes.

 8      Q.   All right.    Sir, tell the Court what other

 9   reasons you believe your children are at risk under any

10   continuing ongoing care by Connie Harrison.

11      A.   Her behavior has deteriorated such over the last

12   few months that I don't really know what she's capable

13   of doing anymore.     She is --

14                  THE COURT:     Is she employed?

15                  MS. WICOFF:     No.

16                  THE WITNESS:     That's a good question too.

17   You can't get a straight answer on any of these

18   questions from her.

19                  MS. WICOFF:     She's a licensed attorney.

20                  THE WITNESS:     I think she is still licensed.

21                  THE COURT:     Is she still active?

22                  MS. HARRIS:     She is active.

23                  MS. WICOFF:     Her license is still --

24                  THE COURT:     She's kept her license alive?

25                  MS. HUGHES:     Last time I checked, Your


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         26


 1   Honor.

 2                  THE COURT:   All right.

 3      A.    She is very controlling, she is very

 4   manipulative, she has sole and total control over the

 5   children and has prevented all access and --

 6                  THE COURT:   I got that.

 7      A.    But my concern is that the reason is she is

 8   attempting to alienate them from me, God knows what

 9   she's telling them.      I do know as an example that her --

10   that my niece Victoria's cousin tried to text Victoria

11   because she missed her and was worried about her, and

12   Connie took Victoria's phone and texted my 14-year-old

13   niece with pictures of these injuries and saying, look

14   what Daddy did to me, that kind of stuff we're dealing

15   with.

16            She's extremely dishonest, she's never told the

17   truth about I don't think anything in her life, she

18   doesn't listen to anybody, she continues to violate

19   order after order after order, she ignores direct orders

20   of this Court even when she's standing here being

21   ordered to do something.       She has refused to allow them

22   to attend the schools to which they are zoned, taking

23   them to different schools and then prohibits all access

24   to the kids.     They are at these different schools.         I

25   don't know if she's going to run off to Fort Stockton


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         27


 1   with them, I don't know what she's going to do, I don't

 2   know what she's capable of.

 3                 THE COURT:     What is in Fort Stockton?

 4                 THE WITNESS:     Her family.     That's where

 5   she's from, about eight hours away, and they often go

 6   out there.    And she has testified under oath that she --

 7                 THE COURT:     Hold on a minute.     Ms. Hughes,

 8   do you have any questions?

 9                 MS. HUGHES:     No, Your Honor.

10                 THE COURT:     Anything further?

11                 MS. WICOFF:     Nothing further, Judge.       Unless

12   there is more examples.

13                 THE COURT:     The Court is going to grant the

14   emergency motion to change custody instanter.           I will

15   need an order.     I will grant a capias for her arrest for

16   not appearing as she was sworn to reappear on this date.

17   What else?

18                 MS. HUGHES:     I have a request, Your Honor.

19                 THE COURT:     All right.

20                 MS. HUGHES:     That Mr. Harrison's girlfriend

21   just in the interim not be around the children.            It's

22   been some time since they have seen their father.             I

23   think it's --

24                 THE COURT:     Are you living with this woman?

25                 THE WITNESS:     No.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         28


 1                 THE COURT:     Any objection to that request?

 2                 MS. WICOFF:     No.

 3                 THE WITNESS:     It just depends on how long it

 4   is.

 5                 THE COURT:     That will be an injunction.        Add

 6   it as an injunction.

 7                 MS. HARRIS:     For how long, Judge?

 8                 THE COURT:     I'm sorry?

 9                 MS. HARRIS:     For how long?

10                 THE COURT:     Until further order of the

11   Court.

12                 MS. WICOFF:     Heather, do you have a

13   recommendation?

14                 MS. HUGHES:     I don't.    I want to -- I mean,

15   I've only visited with Victoria yesterday at the school,

16   but I just -- I don't want to add more moving pieces.

17                 MS. WICOFF:     Can we sort of give the ad

18   litem the opportunity to meet with the kids and then

19   maybe make a recommendation as to whether we need to

20   continue this?

21                 THE COURT:     Once the children are

22   transferred to Mr. Harrison then -- and he doesn't

23   appear to be hostile to the ad litem.          I assume he will

24   work out a time or times for Ms. Hughes to visit with

25   the children.     It's certainly needed.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         29


 1                 MS. HARRIS:     We have.

 2                 THE COURT:     I do think that we need the

 3   parties psychologically evaluated.

 4                 MS. WICOFF:     I agree.

 5                 THE COURT:     And I will grant that relief,

 6   but it will be mutual and it will include the children.

 7   There's no telling how much damage has been done for

 8   whatever the reasons are.       So include that.

 9                 MS. WICOFF:     Judge, we had tried to see if

10   Dr. Silverman was available.        As you can anticipate, he

11   can't even see them.       We have a January trial setting.

12   He can't even see them until December.

13                 THE COURT:     Ms. Hughes, who do you think

14   ought to do the mental evaluation?

15                 MS. HUGHES:     Your Honor, there is a lady in

16   Dr. Silverman's office named Dr. Tinder.          I've got her

17   on a case right now.       She seems to be responsive.       I

18   know that she's relatively new.

19                 THE COURT:     Has anybody used the

20   psychologist or -- Joan Anderson?

21                 MS. HUGHES:     The group of three that she's

22   working with?

23                 THE COURT:     We referred -- you know, that

24   was several months ago.       I wondered if anybody had any

25   experience with her.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         30


 1                  MS. WICOFF:    No.

 2                  MS. HARRIS:    We haven't yet.

 3                  MS. WICOFF:    I'll tell you, and Counsel just

 4   reminded me.     There are two people, really.        One that I

 5   know because I checked with his office to find out if he

 6   could get it done was Dr. Harrison -- was Kit Harrison.

 7   The other one is a gentleman named Peter Simone who is

 8   in the general vicinity of where the parties live.             I

 9   don't know if you know Dr. Simone.

10                  THE COURT:    I don't.     We're always looking

11   for new qualified forensic evaluators.

12                  MS. HUGHES:    May I look into that --

13                  MS. WICOFF:    We're going to.

14                  MS. HUGHES:    -- before we commit?

15                  THE COURT:    How quickly can we get an order?

16                  MS. HUGHES:    Friday.     We can work on that

17   tomorrow.

18                  THE COURT:    I'm going to give you --

19                  MS. WICOFF:    With regard to the mental

20   health?

21                  THE COURT:    All of these orders.

22                  MS. WICOFF:    We can get it all by Friday.

23                  THE COURT:    All right.     I'll give you an

24   entry date for Friday.

25                  MS. HUGHES:    Your Honor, I also have a


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         31


 1   request.

 2                 THE COURT:    All right.

 3                 MS. HUGHES:     I don't anticipate it being a

 4   problem, but if the order can also include a provision

 5   that I am allowed to visit with the children at the

 6   school and maybe with some directive to the school

 7   administration.

 8                 THE COURT:    Any objection to that?

 9                 MS. WICOFF:     No.   She needs it because she

10   was denied access previously.

11                 THE COURT:    Include authorization language.

12   Now, you had suggested or referenced to the district

13   attorney's office.     Does that have to come from the

14   Court?

15                 MS. WICOFF:     Judge, it really should come

16   from you because otherwise it's going to look like a

17   knee-jerk reaction by Mr. Harrison.         It needs to come

18   from the Court.     The Court needs --

19                 MS. HARRIS:     We have investigated that.

20                 THE COURT:    The question I have is, how much

21   effect will it have coming from an associate judge as

22   opposed to a district judge.

23                 MS. WICOFF:     I think it will be fine, Judge.

24                 THE COURT:    All right.

25                 MS. WICOFF:     And you may want to talk to


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         32


 1   Judge Franklin about it, but clearly she has violated

 2   that penal code.

 3                  THE COURT:    Factually, you know, I'm

 4   assuming because I think I have to that the testimony is

 5   all true.     And if it is, and I have heard disregard for

 6   various court orders, she is obviously in the Court's

 7   opinion interfering with Mr. Harrison's rights to these

 8   children.

 9                  The only question I have is what does it

10   take to get the district attorney essentially involved.

11                  MS. WICOFF:    I don't know, Judge, but I

12   would encourage you to if you believe that, that I would

13   ask that you pursue that, discuss it with Judge Franklin

14   and that it be --

15                  THE COURT:    I will work behind the scenes

16   with Judge Franklin.

17                  MS. WICOFF:    And that it be done quickly.

18                  THE COURT:    All right.

19                  MS. WICOFF:    Because quite frankly I'm

20   concerned that she might have fled with the children at

21   this point.

22                  THE COURT:    I don't know where she is.

23   She's certainly not here, and she was ordered to be

24   here.

25                  MS. WICOFF:    Well, the reason I have that


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         33


 1   concern, Judge, is because apparently the constable has

 2   gone to the schools this morning to get the children and

 3   we --

 4                 THE COURT:    Okay, Ms. Wicoff.      I've got the

 5   same concern.     That's one of the factors that I've taken

 6   into consideration in granting the emergency transfer of

 7   custody and also invited the references and approved the

 8   writ of habeas corpus and the writs of attachment and

 9   granted a capias.

10                 MS. HARRIS:     Judge, on the referral, if

11   you'll recall last week, Ms. Harrison told you that the

12   DA's office had amended the protective order to include

13   the children, they were just waiting on the imaging of

14   that order.     That was not true.     However, she continues

15   to badger and stalk these prosecutors.

16                 THE COURT:    Okay.    I will see you with an

17   order on Friday.

18                 MS. WICOFF:     Judge, I do have one request.

19                 THE COURT:    I'm handing the exhibits to the

20   court reporter.

21                 MS. WICOFF:     Mr. Harrison is -- I mean, the

22   kids are -- if he gets the children --

23                 MS. HARRIS:     They are on the way.

24                 MS. WICOFF:     They are on the way?      We are

25   going to need --


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         34


 1                  THE COURT:     Wait a minute.    They are on

 2   their way where?

 3                  MS. WICOFF:     To the courthouse.

 4                  MS. HARRIS:     Here.   The constable picked

 5   them up at school this morning, Judge.

 6                  MS. WICOFF:     That's good news.     Judge, we

 7   are going to need access somehow --

 8                  MS. HARRIS:     At least John.    They were

 9   getting Victoria but --

10                  MS. WICOFF:     We are going to need the

11   children's uniforms and school --

12                  MS. HUGHES:     They don't have uniforms for

13   the middle school.     Victoria's is khakis and a collared

14   shirt similar to what it was last year.

15                  MS. WICOFF:     We've probably got school

16   things here.

17                  MS. HUGHES:     I think that's the least of

18   these parties' worries.

19                  THE COURT:     That's the least of the Court's

20   worries.     My suggestion is that Mr. Harrison go and get

21   what the children need, not from Ms. Harrison but just

22   generally.

23                  THE WITNESS:     Clothes -- if I may speak.

24   I'm not worried about clothes, but I'm concerned about

25   books, things of that nature that may be irreplaceable.


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         35


 1                 THE COURT:    Well, you may have to replace --

 2   you may have to just replace everything.

 3                 MS. WICOFF:     We just may have to.      And

 4   Judge, I assume there will be --

 5                 THE COURT:    I'm going to recess this hearing

 6   until the constable gets here with the children.

 7                 MS. WICOFF:     All right.    We'll just wait,

 8   Judge.

 9                 THE COURT:    All right.

10                 MS. WICOFF:     We'll just wait.

11                 MR. MARTIN:     What time would you like me

12   back on Friday?

13                 THE COURT:    Well, do you want to be here

14   when the children arrive -- or the child arrives?

15                 MR. MARTIN:     I can't give --

16                 THE COURT:    Because it's possible that your

17   client may be right behind them.

18                 MR. MARTIN:     That would be correct.

19                 THE COURT:    So the entry hearing will be at

20   9 o'clock on Friday morning.        That's when we will have

21   your motion to withdraw.

22                 MR. MARTIN:     Thank you, Your Honor.

23                 THE COURT:    We will be in a very brief

24   recess.

25                            (Short recess.)


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         36


 1                 MS. WICOFF:     We came up about possession by

 2   Ms. Harrison.

 3                 THE COURT:    None.

 4                 MS. HUGHES:     Unless there's a private

 5   supervisor?

 6                 THE COURT:    None.

 7                         (End of proceedings.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
                                                                         37


 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3

 4            I, Angela N. McBride, Deputy Court Reporter in

 5   and for the 311th District Court of Harris, State of

 6   Texas, do hereby certify that the foregoing contains a

 7   true and correct transcription of all portions of

 8   evidence and other proceedings requested in writing by

 9   counsel for the parties to be included in this volume of

10   the Reporter's Record, in the above-styled and numbered

11   cause, all of which occurred in open court or in

12   chambers and were reported by me.

13            I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted, tendered in an offer of

16   proof or offered into evidence.

17            I further certify that the total cost for the

18   preparation of the Reporter's Record is $263.50 and was

19   paid by Ms. Connie Vasquez Harrison.

20            WITNESS MY OFFICIAL HAND this the 2nd day of

21   October, 2014.

22                               ___Angela N. McBride /s/_______
                                 Angela N. McBride, CSR
23                               Texas CSR 7026
                                 Deputy Court Reporter
24                               7818 West Road
                                 Houston, Texas 77064
25                               Telephone:   (713) 849-5084
                                 Expiration: 12/31/15

      Angela N. McBride, Deputy Reporter, Certified Shorthand Reporter
Un
     of
       fic
          ial
                C
                   opy
                       O
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                         ric
                                                             t   Cl
                                                                    er
                                                                      k
Un
     of
       fic
          ial
                C
                   opy
                       O
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                         ric
                                                             t   Cl
                                                                    er
                                                                      k
Un
   o   ffic
           ial
              C
                 op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                      ric
                                                          t   Cl
                                                                 er
                                                                   k
Un
   o   ffic
           ial
              C
                 op
                   yO
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                      ric
                                                          t   Cl
                                                                 er
                                                                   k
Un
     of
       fic
          ial
                C
                   opy
                       O
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                         ric
                                                             t   Cl
                                                                    er
                                                                      k
Un
     of
       fic
          ial
                C
                   opy
                       O
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                         ric
                                                             t   Cl
                                                                    er
                                                                      k
Un
  of
     fic
        i   al
               Co
                 py
                    O
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                      ric
                                                          t   Cl
                                                                 er
                                                                   k
Un
  of
     fic
        i   al
               Co
                 py
                    O
                      ffic
                          e
                             of
                               C
                                  hr
                                    is
                                       Da
                                          nie
                                             lD
                                                ist
                                                      ric
                                                          t   Cl
                                                                 er
                                                                   k
                                                                 1



 1                    REPORTER'S RECORD
                    VOLUME 1 OF 1 VOLUMES
 2            TRIAL COURT CAUSE NO. 2006-68864
                     ______ COURT OF APPEALS
 3                 APPELLATE CAUSE NO. _____________

 4
                                     )
 5    IN THE MATTER OF THE           ) IN THE DISTRICT COURT
      MARRIAGE OF                    )
 6                                   )
      CONNIE VASQUEZ HARRISON        )
 7    AND CLIFFORD HARRISON          )
                                     ) HARRIS   COUNTY, TEXAS
 8    AND IN THE INTEREST OF         )
      JOHN HARRISON AND              )
 9    VICTORIA HARRISON,             )
      MINOR CHILDREN.                ) 311TH JUDICIAL DISTRICT
10

11

12

13

14

15                ------------------------------

16                         EXCERPT OF HEARING

17                ------------------------------

18

19       On the 16th day of January, 2015, the following

20   proceedings came on to be heard in the above-entitled

21   and numbered cause before the Honorable Alicia K.

22   Franklin, Judge presiding, held in Houston, Harris

23   County, Texas;

24       Proceedings reported in computerized stenotype by

25   Stephanie Wells, Official Court Reporter.



                      Stephanie Wells - 713.562.6969
                                                     2



 1                     A P P E A R A N C E S

 2
     FOR THE PETITIONER:
 3        SCHLANGER, SILVER, BARG & PAINE, LLP
          109 North Post Oak Lane
 4        Houston, Texas 77024
          713.735.8514
 5        BY: MS. PATRICIA A. WICOFF
                    -AND-
 6             MS. AMY HARRIS

 7   FOR THE RESPONDENT:
          PRO SE
 8

 9   AMICUS:
          M. HEATHER HUGHES LAW OFFICE
10        952 Echo Lane, Suite 410
          Houston, Texas 77024
11        713.463.5505
          BY: MS. M. HEATHER HUGHES
12

13   ALSO PRESENT:
          CLIFFORD HARRISON
14

15

16

17

18

19

20

21

22

23

24

25



                    Stephanie Wells - 713.562.6969
                                                                 3



 1                           INDEX
                         VOLUME 1 OF 1
 2                    (EXCERPT OF HEARING)

 3                                                 PAGE   VOL.
     JANUARY 16, 2015
 4   Appearances................................... 2      1
     Chronological Index........................... 3      1
 5   Proceedings................................... 4      1
     Reporter's Certificate........................ 7      1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                   Stephanie Wells - 713.562.6969
                                                                               4



         1                    (The following is an excerpt from a

         2   Hearing had on January 16, 2015.)

11:36    3                    THE COURT:    Ms. Harrison, listen to the

11:36    4   question:     Every motion that you are asking the Court to

11:36    5   consider, have these all been filed on January 14th

11:37    6   2015, or thereafter?     Have any of them been filed before

11:37    7   January 14th 2015?

11:37    8                   THE RESPONDENT:       I believe the request

11:37    9   for -- the request for hearings were filed January 13th.

11:37   10                   THE COURT:    Okay.     You can't request a

11:37   11   hearing without having a motion.         So, I'm asking on the

11:37   12   underlying documents that you are asking for hearings

11:37   13   on, were any of them filed before January 14th?

11:37   14                   THE RESPONDENT:       They --

11:37   15                   THE COURT:    "Yes" or "no"?     "Yes" or "no"?

11:37   16   Were they?

11:37   17                   THE RESPONDENT:       They were filed, yes,

11:37   18   before January 14th.

11:37   19                   THE COURT:    Okay.     Identify for me which

11:37   20   motions were filed before January 14th 2015.

11:37   21                   THE RESPONDENT:       The -- just the request

11:38   22   for oral hearings were filed.         The motions had already

11:38   23   been filed.    And I can -- I can let the Court know --

11:38   24                   THE COURT:    I asked you to identify those

11:38   25   for me.



                              Stephanie Wells - 713.562.6969
                                                                               5



11:38    1                  THE RESPONDENT:     Okay.   There's a

11:38    2   Respondent's First Amended Emergency Motion for

11:38    3   Continuance.

11:38    4                  THE COURT:     That says January 14th 2015.

11:38    5   So, with regards to that request, that's denied.         It's

11:38    6   not timely.    We are set for trial January 20th 2015.

11:38    7   This is not timely.      The Court is not going to hear it.

11:38    8                  Next motion.

11:38    9                  THE RESPONDENT:     It was filed after the

11:38   10   withdraw, after the withdraw of the --

11:38   11                  THE COURT:     Ma'am.   Ma'am.    I am not going

11:38   12   to argue with you today.      When I deny or grant whatever

11:38   13   is being requested, we are moving on.         So, it's not an

11:38   14   option for you to continue to argue.

11:39   15                  We're moving on to the next motion.

11:39   16                  THE RESPONDENT:     Respondent's Motion to

11:39   17   Enter the Mediated Settlement Agreement and For

11:39   18   Compliance.

11:39   19                  THE COURT:     Was filed when?

11:39   20                  THE RESPONDENT:     This was filed --

11:39   21                  THE COURT:     January 14th.     It's not filed

11:39   22   timely.   It's denied.

11:39   23                  Let's move on.

11:39   24                  THE RESPONDENT:     May we hear it next week?

11:39   25                  THE COURT:     When I say it's denied, that



                             Stephanie Wells - 713.562.6969
                                                                        6



11:39    1   means we are not hearing it before trial.

11:39    2                 MS. HARRIS:    Judge, just for the record, we

11:39    3   have not even received a copy of that motion.

11:39    4                 THE RESPONDENT:     Yes, I've mailed you a

11:39    5   copy.   Here's a copy for you right now.

11:39    6                 THE COURT:    Next motion, Mrs. Harrison.

         7                 (End of excerpt.)

         8

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25



                            Stephanie Wells - 713.562.6969
                                                               7



 1                   REPORTER'S CERTIFICATE

 2   THE STATE OF TEXAS   )
     COUNTY OF HARRIS     )
 3

 4       I, Stephanie Wells, Official Court Reporter in and

 5   for the 311th District Court of Harris County, State of

 6   Texas, do hereby certify that the above and foregoing

 7   contains a true and correct transcription of all

 8   portions of evidence and other proceedings requested in

 9   writing by counsel for the parties to be included in

10   this volume of the Reporter's Record, in the

11   above-styled and numbered cause, all of which occurred

12   in open court or in chambers and were reported by me.

13       I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted by the respective parties.

16       I further certify that the total cost for the

17   preparation of this Reporter's Record is $35.00 and was

18   paid by ____________________.

19       WITNESS MY OFFICIAL HAND this the 24th day of

20   March, 2015.

21
                       /s/ Stephanie Wells
22                     ___________________________________
                       Stephanie Wells, Texas CSR 2700
23                     Expiration Date: 12/31/2015
                       Official Court Reporter
24                     311th District Court
                       301 Caroline, 8th Floor
25                     Houston, Texas 77002
                       713.562.6969


                    Stephanie Wells - 713.562.6969
                                                                 1



 1                    REPORTER'S RECORD
                    VOLUME 1 OF 1 VOLUMES
 2            TRIAL COURT CAUSE NO. 2006-68864
                     ______ COURT OF APPEALS
 3                 APPELLATE CAUSE NO. _____________

 4
                                     )
 5    IN THE MATTER OF THE           ) IN THE DISTRICT COURT
      MARRIAGE OF                    )
 6                                   )
      CONNIE VASQUEZ HARRISON        )
 7    AND CLIFFORD HARRISON          )
                                     ) HARRIS   COUNTY, TEXAS
 8    AND IN THE INTEREST OF         )
      JOHN HARRISON AND              )
 9    VICTORIA HARRISON,             )
      MINOR CHILDREN.                ) 311TH JUDICIAL DISTRICT
10

11

12

13

14

15                ------------------------------

16                          EXCERPT OF TRIAL

17                ------------------------------

18

19       On the 20th day of January, 2015, the following

20   proceedings came on to be heard in the above-entitled

21   and numbered cause before the Honorable Alicia K.

22   Franklin, Judge presiding, held in Houston, Harris

23   County, Texas;

24       Proceedings reported in computerized stenotype by

25   Stephanie Wells, Official Court Reporter.



                      Stephanie Wells - 713.562.6969
                                                     2



 1                     A P P E A R A N C E S

 2
     FOR THE PETITIONER:
 3        SCHLANGER, SILVER, BARG & PAINE, LLP
          109 North Post Oak Lane
 4        Houston, Texas 77024
          713.735.8514
 5        BY: MS. PATRICIA A. WICOFF
                    -AND-
 6             MS. AMY HARRIS

 7   FOR THE RESPONDENT:
          PRO SE
 8

 9   AMICUS:
          M. HEATHER HUGHES LAW OFFICE
10        952 Echo Lane, Suite 410
          Houston, Texas 77024
11        713.463.5505
          BY: MS. M. HEATHER HUGHES
12

13   ALSO PRESENT:
          CLIFFORD HARRISON
14

15

16

17

18

19

20

21

22

23

24

25



                    Stephanie Wells - 713.562.6969
                                                                 3



 1                          INDEX
                        VOLUME 1 OF 1
 2                    (EXCERPT OF TRIAL)

 3                                                 PAGE   VOL.
     JANUARY 20, 2015
 4   Appearances................................... 2      1
     Chronological Index........................... 3      1
 5   Proceedings................................... 4      1
     Reporter's Certificate........................ 6      1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                   Stephanie Wells - 713.562.6969
                                                                               4



         1              (The following is an excerpt from Trial had on

         2   January 20th 2015.)

01:35    3                   THE RESPONDENT:        Excuse me, Judge, I hate

01:35    4   to interrupt, but I -- if it's okay.         I don't want to

01:35    5   upset the Court, but I have a Respondent's Emergency

01:35    6   Motion to Enforce the Mediated Settlement Agreement.

01:35    7                  THE COURT:     It is denied.     We are in trial.

01:35    8   And, Ms. Wicoff, if you will call your witness back to

01:36    9   the stand.

01:36   10                  MS. WICOFF:     Yes, ma'am.

01:36   11                  THE COURT:     We will get started again.

01:36   12                  THE RESPONDENT:        Oh, one of the things,

01:36   13   Your Honor, a -- I just object to not having a jury

01:36   14   trial.    I know I was late this morning, but I didn't --

01:36   15                  THE COURT:     Okay.     That's enough.   Ms.

01:36   16   Harrison, we are in trial.       This is not pretrial.     If

01:36   17   you would have been here at 8:30 this morning like you

01:36   18   were ordered to be, we could have handled any of these

01:36   19   issues.    We are in trial.     We are in the middle of

01:36   20   witness testimony.    And there's going to be order to

01:36   21   these trial proceedings.       If you're unfamiliar with the

01:36   22   rules of conduct, then I suggest you get yourself

01:36   23   familiarized with them.       And that goes for anybody in

01:36   24   this courtroom.

01:36   25                  With that being said, we are resuming and



                             Stephanie Wells - 713.562.6969
                                                                                 5



01:36    1   we are going to conduct these proceedings in an orderly

01:36    2   fashion.

01:36    3                   Ms. Wicoff, you may resume.

01:36    4                   THE RESPONDENT:       Excuse me, Judge.     May I

01:36    5   just say something into the --

01:36    6                   THE COURT:    You may not.

01:37    7                   THE RESPONDENT:       -- record, to the jury

01:37    8   trial --

01:37    9                   THE COURT:    You may not.

01:37   10                   THE RESPONDENT:       I object to us not having

01:37   11   a jury trial.

01:37   12                   THE COURT:    Okay.     Duly noted on the

01:37   13   record.    We're getting started.

01:37   14                   Ms. Wicoff, you may proceed.

01:37   15                   MS. WICOFF:    Thank you, Judge.

        16                    DIRECT EXAMINATION CONTINUED

        17   BY MS. WICOFF:

        18                    (End of Excerpt.)

        19

        20

        21

        22

        23

        24

        25



                              Stephanie Wells - 713.562.6969
                                                               6



 1                    REPORTER'S CERTIFICATE

 2   THE STATE OF TEXAS   )
     COUNTY OF HARRIS     )
 3

 4       I, Stephanie Wells, Official Court Reporter in and

 5   for the 311th District Court of Harris County, State of

 6   Texas, do hereby certify that the above and foregoing

 7   contains a true and correct transcription of all

 8   portions of evidence and other proceedings requested in

 9   writing by counsel for the parties to be included in

10   this volume of the Reporter's Record, in the

11   above-styled and numbered cause, all of which occurred

12   in open court or in chambers and were reported by me.

13       I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, admitted by the respective parties.

16       I further certify that the total cost for the

17   preparation of this Reporter's Record is $30.00 and was

18   paid by ____________________.

19       WITNESS MY OFFICIAL HAND this the 24th day of

20   March, 2015.

21
                       /s/ Stephanie Wells
22                     ___________________________________
                       Stephanie Wells, Texas CSR 2700
23                     Expiration Date: 12/31/2015
                       Official Court Reporter
24                     311th District Court
                       301 Caroline, 8th Floor
25                     Houston, Texas 77002
                       713.562.6969


                    Stephanie Wells - 713.562.6969